--------------------------------------------------------------------------------

EXHIBIT 2.2

 
EXECUTION VERSION
 
 
 
 
EQUITY PURCHASE AGREEMENT
 
BY AND AMONG
 
EACH OF THE MEMBERS OF FULTON STREET BREWERY, LLC,
 
AS SELLERS,
 
AND
 
ANHEUSER-BUSCH, INCORPORATED,
 
AS PURCHASER
 
 
 
 
DATED AS OF FEBRUARY 18, 2011
 
 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 

 
 
  Page        
ARTICLE I Definitions
1
 
1.1
Definitions
1
       
ARTICLE II Purchase and Sale of Membership Interests; Closing and Manner of
Payment
9
 
2.1
Agreement to Purchase and Sell Membership Interests
9
 
2.2
Purchase Price; Allocation
9
 
2.3
Working Capital Adjustment
9
 
2.4
Determination of Indebtedness and Working Capital
10
 
2.5
Disputes Regarding Closing Balance Sheet
10
 
2.6
Payment of Purchase Price; Delivery of Membership Interests
11
 
2.7
Time and Manner of Payment of Working Capital Adjustment
11
 
2.8
Time and Place of Closing
11
 
2.9
Merger
12
 
2.10
Allocation of Purchase Price
12
       
ARTICLE III Representations and Warranties
12
 
3.1
General Statement
12
 
3.2
Representations and Warranties of Purchaser
12
 
3.3
Representations and Warranties of the Sellers
14
 
3.4
Individual Representations and Warranties of the Sellers
26
 
3.5
Limitation on Warranties
27
 
3.6
Definition of Knowledge
27
       
ARTICLE IV Conduct Prior to the Closing
28
 
4.1
General
28
 
4.2
Sellers’ Obligations
28
 
4.3
Purchaser’s Obligations
30
 
4.4
Joint Obligations
31
       
ARTICLE V Conditions to Closing
31
 
5.1
Conditions to Sellers’ Obligations
31
 
5.2
Conditions to Purchaser’s Obligations
32
       
ARTICLE VI Closing
33
 
6.1
Form of Documents
33
 
6.2
Purchaser’s Deliveries
33
 
6.3
Sellers’ Deliveries
34
       
ARTICLE VII Post‑Closing Agreements
35
 
7.1
Post‑Closing Agreements
35
 
7.2
Inspection of Records
35
 
7.3
Use of Trademarks
35
 
7.4
Third Party Claims
35
 
7.5
Agreement to Defend and Indemnify
35
 
7.6
Governmental Filings
35
 
7.7
Tax Matters
36

 
 
i

--------------------------------------------------------------------------------

 
 

 
7.8
Additional Capital Expenditures
38
 
7.9
Further Assurances
39
       
ARTICLE VIII Indemnification
39
 
8.1
General
39
 
8.2
Sellers’ Indemnification Obligations
39
 
8.3
Limitation on the Sellers’ Indemnification Obligations
39
 
8.4
Purchaser’s Indemnification Covenants
41
 
8.5
Cooperation
41
 
8.6
Third Party Claims
41
 
8.7
Environmental Indemnities
43
 
8.8
Use of Escrow Amount
44
 
8.9
Indemnification Exclusive Remedy
44
       
ARTICLE IX Termination
45
 
9.1
General
45
 
9.2
Right to Terminate
45
 
9.3
Certain Effects of Termination
45
 
9.4
Remedies
45
 
9.5
Right to Damages
46
       
ARTICLE X Sellers’ Committee
46
 
10.1
Appointment of Sellers’ Committee
46
 
10.2
Authority
46
 
10.3
Reliance
47
 
10.4
Actions by the Sellers
48
 
10.5
Indemnification of Purchaser and Its Affiliates
48
 
10.6
Indemnification of Sellers’ Committee
48
       
ARTICLE XI Miscellaneous
48
 
11.1
Broker’s Fees
48
 
11.2
Publicity
48
 
11.3
Notices
49
 
11.4
Expenses
50
 
11.5
Entire Agreement
50
 
11.6
Non-Waiver
50
 
11.7
Counterparts
50
 
11.8
Severability
50
 
11.9
Applicable Law
50
 
11.1
Binding Effect; Benefit
51
 
11.11
Assignability
51
 
11.12
Rule of Construction
51
 
11.13
Governmental Reporting
51
 
11.14
WAIVER OF TRIAL BY JURY
51
 
11.15
Consent to Jurisdiction; Agent for Service of Process
51
 
11.16
Dispute Resolution
52
 
11.17
Amendments
53
 
11.18
Headings
53

 
 
ii

--------------------------------------------------------------------------------

 


TABLE OF EXHIBITS AND SCHEDULES
 

   
Exhibit A
Sellers’ Membership Interests and Ownership Percentages
Exhibit B *
Employment Terms
   
Schedule 2.10 *
Tax Allocation
Schedule 4.2(c) *
Material Consents
Schedule 10.1 *
Sellers’ Committee
   
Disclosure Schedule *
 

 
*  The Exhibit and Schedules have been omitted from this filing pursuant to Item
601(b)(2) of Regulation S-K.  CBA will furnish copies of any such Exhibit and
Schedules to the SEC upon request.
 
 
iii

--------------------------------------------------------------------------------

 


EQUITY PURCHASE AGREEMENT
 
THIS EQUITY PURCHASE AGREEMENT (“Agreement”) is made as of February 18, 2011, by
and among Anheuser-Busch, Incorporated, a Missouri corporation (“Purchaser”),
Goose Holdings, Inc., an Illinois corporation (“GHI”), and upon execution of a
joinder hereto, Craft Brewers Alliance, Inc., a Washington corporation
(“CBA”).  Purchaser and GHI are each bound by this Agreement on the date hereof,
and CBA shall be bound by this Agreement upon execution of a joinder
hereto.  GHI and CBA are each individually referred to herein as a “Seller” and
collectively, as the “Sellers”.
 
RECITALS
 
A.           Sellers own all of the Membership Interests (as herein defined) of
Fulton Street Brewery, LLC, an Illinois limited liability company (the
“Company”).  The Company is engaged in the manufacture and sale of malt
beverages to the wholesale market under the “Goose Island” brand, as well as the
marketing, advertising and promotion of such malt beverages (the “Business”).
 
B.           GHI owns 58% of the issued and outstanding Membership Interests of
the Company.
 
C.           GHI, in its capacity as a Member (as herein defined) of the Company
holding Membership Interests representing 58% of the total Sharing Ratios (as
herein defined), has approved, by written consent executed simultaneously with
the execution of this Agreement, an Approved Sale (as herein defined) of all of
the Membership Interests of the Company to Purchaser pursuant to Section 7.4 of
the FSB Operating Agreement, on the terms and subject to the conditions herein
contained.
 
D.           Purchaser desires to purchase all of the Membership Interests of
the Company from Sellers, on the terms and subject to the conditions herein
contained.
 
AGREEMENTS
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE I
Definitions
 
1.1           Definitions.  For purposes of this Agreement, the following terms
have the meanings set forth below.
 
“Affiliate” with respect to any Person means any other Person who directly or
indirectly Controls, is Controlled by, or is under common Control with such
Person including, in the case of any Person who is an individual, his or her
spouse, any of his or her descendants (lineal or adopted) or ancestors, and any
of their spouses.
 
“Agreement” has the meaning set forth in the Introductory Paragraph.
 
“Approved Sale” has the meaning set forth in the FSB Operating Agreement.
 
“Arbitrating Accountant” means the Chicago, Illinois office of a nationally
recognized accounting firm (which accounting firm has not performed accounting,
tax or auditing services for Purchaser, the Company or any Seller during the
past three years) selected by Purchaser and the Sellers’ Committee.  If the
Purchaser and the Sellers’ Committee are unable to agree, then the Arbitrating
Accountant shall be selected by lot conducted jointly by the Sellers’ and
Purchaser’s respective accountants.
 
 
 

--------------------------------------------------------------------------------

 
 
“Benefit Plan” means each Plan, Multiemployer Plan, Welfare Plan and Other
Benefit Plan described in the Disclosure Schedule.
 
“Benefitted Party” has the meaning set forth in Section 7.7.
 
“Business” has the meaning set forth in the Recitals.
 
“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in Chicago, Illinois are
permitted or required to be closed.
 
“Cash Equivalents” means all cash on hand in the Company’s bank, lock box or
other accounts (including cash resulting from the clearance of checks received
by the Company prior to the Closing Date, whether or not such clearance occurs
before, on or after the Closing Date), and all marketable securities (if any)
owned by the Company, in each case as of 11:59 pm (Chicago time) on the day
immediately preceding the Closing Date.
 
“CBA” has the meaning set forth in the Introductory Paragraph.
 
“CERCLA” has the meaning set forth in Section 3.3(v).
 
“Closing” has the meaning set forth in Section 2.8.
 
“Closing Balance Sheet” means a balance sheet of the Company as of 11:59 p.m.
(Chicago time) on the day immediately preceding the Closing Date.
 
“Closing Date” has the meaning set forth in Section 2.8.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” has the meaning set forth in the Recitals.
 
“Company Intellectual Property” means all Intellectual Property owned by the
Company.
 
“Confidentiality Agreement” means that certain confidentiality agreement dated
as of November 30, 2010 among Goose Holdings, Inc., John Hall, Greg Hall and
Anheuser-Busch Companies, Inc.
 
“Consulting Agreement” has the meaning set forth in Section 6.2(h).
 
“Contracts” has the meaning set forth in Section 3.3(o).
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through ownership of securities, by contract or otherwise.
 
“Damages” means all assessments, levies, losses, fines, penalties, damages,
costs and expenses, including, without limitation, reasonable attorneys’,
accountants’, investigators’, and experts’ fees and expenses, sustained or
incurred in connection with the defense or investigation of any claim, action,
litigation, proceeding or demand.  Damages shall not include internal
management, administrative or overhead costs that an Indemnified Party incurs in
connection with the administration, supervision or performance of actions in
connection with, or related to, a matter for which indemnification is to be
provided.
 
 
2

--------------------------------------------------------------------------------

 
 
“Deductible” means Three Hundred Thousand Dollars ($300,000).
 
“Delivery Date” has the meaning set forth in Section 2.4.
 
“Disclosure Schedule” has the meaning set forth in Section 3.3.
 
“Dispute” means any dispute regarding the elements of or amounts reflected on
the Closing Balance Sheet and affecting the calculation of the Purchase Price.
 
“Dispute Notice” means a written notice of a Dispute presented by the Sellers’
Committee within the Dispute Period.
 
“Dispute Period” means the period beginning on the Delivery Date and ending at
5:00 p.m., Chicago time, on the date thirty (30) days after the Delivery Date.
 
“Employment Agreement Amendment(s)” has the meaning set forth in Section 6.2.
 
“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, proceedings or notices of noncompliance or violation by
any Person alleging potential liability of the Company or any Affiliate or
former Affiliate of either arising out of or resulting from: (a) the presence or
Release into the environment of any Hazardous Substance by the Company; or (b)
any violation or alleged violation of any Environmental Law; or (c) any and all
claims by any Person seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the presence at the
Owned Real Estate, the Leased Real Estate or any property previously owned,
leased, operated or used by the Company or an Affiliate or former Affiliate of
either or Release by the Company or an Affiliate or former Affiliate of either
of any Hazardous Substances.
 
“Environmental Indemnification Claim” means a claim for breach of any of the
representations and warranties contained in Section 3.3(v).
 
“Environmental Laws” means all federal, state or local Laws, including common
law, in effect on the Closing Date (but shall not include changes in any Laws
after the Closing Date) and relating to protection of human health or the
environment, including Laws and regulations relating to Releases or threatened
Releases of Hazardous Substances, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Substances.
 
“Environmental Permits” means all environmental, health and safety permits,
licenses, registrations, and governmental approvals and authorizations.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any affiliate of the Company as determined under Code
section 414(b), (c), (m) or (o).
 
“Escrow Account” has the meaning set forth in Section 2.6.
 
“Escrow Agent” means The PrivateBank and Trust Company.
 
“Escrow Agreement” has the meaning set forth in Section 2.6.
 
 
3

--------------------------------------------------------------------------------

 
 
“Escrow Amount” means an amount equal to seven and one-half percent (7.5%) of
the Estimated Closing Payment.
 
“Estimated Closing Payment” has the meaning set forth in Section 2.6(a).
 
“Facility” means any “facility” as defined in CERCLA.
 
“Financial Statements” means the balance sheet, statement of operations,
members’ equity and cash flows and notes to financial statements (together with
any supplementary information thereto) of the Company as of and for the years
ended December 31, 2008 and December 31, 2009, as audited by Clifton Gunderson
LLP.
 
“FSB Operating Agreement” means the Second Amended and Restated Operating
Agreement for Fulton Street Brewery, LLC dated as of July 1, 2008, as amended,
modified or supplemented.
 
“Fundamental Representations and Warranties” means the representations and
warranties set forth in Sections 3.3(a) (Organization), 3.3(c) (Power and
Authority), 3.3(i) (Capitalization), 3.3(m) (Taxes) and 3.3(z) (Brokers) and
Section 3.4 (Individual Representations and Warranties) except for Section
3.4(h) (Solvency).
 
“GAAP” means United States generally accepted accounting principles as in effect
on the date hereof, applied on a basis consistent with the preparation of the
Financial Statements.
 
“GHI” has the meaning set forth in the Introductory Paragraph.
 
“GHI Guaranty” means that certain guaranty by the Company guaranteeing the
obligations of GHI under the Loan and Security Agreement dated as of August 10,
2004 (as amended, modified or supplemented) between GHI and MB Financial Bank,
N.A.
 
“Hazardous Substances” means any chemicals, materials or substances which are
currently defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous wastes,”
“restricted hazardous wastes,” “toxic substances” or “toxic pollutants” under
any Environmental Law.
 
“Income Taxes” means (a) any Tax based upon, measured by, or calculated with
respect to net income or profits (including, but not limited to, any capital
gains, minimum Tax and any Tax on items of Tax preference, but not including
sales, use, real or personal property, gross or net receipts, transfer or
similar Taxes) or (b) any reformed Texas Franchise Tax, any Ohio Commercial
Activity Tax, any Michigan Business Tax, and any similar U.S. state or local
franchise Tax.
 
“Indebtedness” means, without duplication, to the extent not included in Working
Capital, the sum of the following items of the Company as of the Closing: (a)
all indebtedness for borrowed money (including the principal amount thereof and
the amount of accrued and unpaid interest thereon) of the Company, whether or
not represented by bonds, debentures, notes or other securities, for the
repayment of money borrowed, whether owing to banks, financial institutions or
otherwise, (b) all obligations of the Company to pay amounts under capitalized
leases, (c) all guaranties of the Company in respect of indebtedness for
borrowed money of Persons (other than the GHI Guaranty), (d) indebtedness
representing the deferred and unpaid balance of the purchase price of any
property, including any earnouts payable (but excluding trade accounts payable
incurred in the ordinary course of business, compensation for employment and
similar obligations), and (e) all premiums, fees, penalties, change of control
payments or other consideration in respect of any of the foregoing as a result
of the consummation of the transactions contemplated by this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
“Indemnifiable Claim” means any Damages arising out of or pertaining to any
action or omission by the Indemnified Employees occurring prior to the Closing
Date (including any which arise out of or relate to the transactions
contemplated by this Agreement).
 
“Indemnification Cap” means fifteen percent (15%) of the Purchase Price.
 
“Indemnified Employees” means all present and former directors, managers,
officers, employees and agents of the Company and all present or former
directors, managers, officers, employees, agents or trustees of any Benefit
Plan, and the term “Indemnified Employee” means any one of the foregoing
Indemnified Employees.
 
“Indemnified Party” means, with respect to a particular matter, a Person who is
entitled to indemnification from another party hereto pursuant to ARTICLE VIII.
 
“Indemnifying Party” means, with respect to a particular matter, a party hereto
who is required to provide indemnification under ARTICLE VIII to another Person.
 
“Individual Portion” means, with respect to either Seller, an amount equal to
the product of such Seller’s Ownership Percentage multiplied by the actual
Damages awarded or otherwise agreed by the Sellers’ Committee to be paid by
Sellers.
 
“Individual Cap” means, with respect to any Seller, an amount equal to the
product of such Seller’s Ownership Percentage multiplied by the Indemnification
Cap.
 
“Intellectual Property” means (a) inventions (whether patentable or unpatentable
and whether or not reduced to practice), all improvements thereto, and all
patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) trademarks, service marks, trade dress, logos, trade
names, and corporate names, and including all goodwill associated therewith, and
all applications, registrations, and renewals in connection therewith, (c)
copyrightable works, all copyrights, and all applications, registrations, and
renewals in connection therewith, (d) mask works and all applications,
registrations, and renewals in connection therewith, (e) trade secrets and
confidential business information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) Software (including data and related documentation), (g)
other proprietary rights, and (h) copies and tangible embodiments thereof (in
whatever form or medium).
 
“Intellectual Property Licenses” means all licenses, sub-licenses, or agreements
(other than agreements with respect to Software that can be purchased “off the
shelf”) between the Company, on the one hand, and any Person, on the other hand,
granting any right to use or practice any rights under any Intellectual Property
owned by the Company or owned by any other Person.
 
“Interim Financial Statements” means the unaudited balance sheet and statement
of income of the Company as of and for the twelve (12) month period ended
December 31, 2010.
 
“IRS” means the Internal Revenue Service.
 
 
5

--------------------------------------------------------------------------------

 
 
“Leased Real Estate” means all real property leased or subleased by the Company.
 
“License Agreement” has the meaning set forth in Section 6.2.
 
“Law” means any statute, law, treaty, ordinance, order of general applicability,
rule or regulation of any governmental authority.
 
“Liens” means all options, proxies, voting trusts, voting agreements, judgments,
pledges, charges, escrows, rights of first refusal or first offer, mortgages,
indentures, claims, transfer restrictions, liens, equities, security interests
and other encumbrances of every kind and nature whatsoever, whether arising by
agreement, operation of law or otherwise.
 
“Material Adverse Effect” means a material adverse effect on the business or
financial condition of the Business, taken as a whole, provided that the
foregoing shall not include any event, circumstance, change, occurrence, fact or
effect resulting from or relating to (A) changes in United States economic
conditions generally, (B) changes in United States or global financial markets
in general, (C) changes, occurrences or developments in or related to the
business of brewing alcoholic malt beverages, (D) changes in Law, GAAP or any
authoritative interpretations thereof, (E) any action taken or failed to be
taken by the Company or Sellers or any of their Affiliates or representatives at
the request of Purchaser or that is required or contemplated by this Agreement,
(F) a failure to meet the projections of the Business, or any changes in the
prices or availability of raw materials used in the Business, (G) the identity
of, or any action taken by, Purchaser or any of its Affiliates or
representatives, (H) the announcement and performance of this Agreement and the
other transactions contemplated by this Agreement, including termination of,
reduction in or similar negative impact on relationships, contractual or
otherwise, with any customers, suppliers, distributors, partners, officers,
employees or Affiliates of the Business resulting from such announcement or
performance, (I) any actions required under this Agreement to obtain any
approval or authorization required under applicable Laws for the consummation of
the transactions contemplated by this Agreement, (J) acts of war (whether or not
declared), armed hostilities, sabotage or terrorism occurring after the date of
this Agreement or the continuation, escalation or worsening of any such acts of
war, armed hostilities, sabotage or terrorism threatened or underway as of the
date of this Agreement, or (K) earthquakes, hurricanes, floods, or other natural
disasters.
 
“Material Consents” has the meaning set forth in Section 4.2(c).
 
“Member” means a Member of the Company, as such term is defined in the FSB
Operating Agreement.
 
“Membership Interests” means the issued and outstanding membership interests of
the Company, which (a) represent 100% of the total Sharing Ratios of all Members
and (b) are represented by a total of 1,000 Units (as defined in the FSB
Operating Agreement).
 
“Mergerco” has the meaning set forth in Section 2.9.
 
“Multiemployer Plan” means any multiemployer plan as defined in Section 3(37) of
ERISA.
 
“Offsite Facility” shall mean any Facility which is not now, and never has been,
owned, leased or occupied by the Company.
 
“Other Benefit Plan” means any bonus, deferred compensation, stock purchase,
stock option, stock appreciation rights, phantom stock rights, severance, salary
continuation, vacation, sick leave, fringe benefit, incentive, insurance,
welfare or similar plan or arrangement other than a Plan, Multiemployer Plan and
Welfare Plan.
 
 
6

--------------------------------------------------------------------------------

 
 
“Owned Real Estate” means all real estate owned by the Company.
 
“Ownership Percentage” means, with respect to each Seller, such Seller’s fully
diluted ownership of the Company as set forth on Exhibit A attached hereto.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Permits” means all licenses, permits, registrations and government approvals
other than the Environmental Permits.
 
“Permitted Liens” means: (a) statutory Liens for current Taxes, assessments and
other charges by governmental authorities that are not yet due and payable or
that, although due and payable, are being contested in good faith by proper
proceedings, but only to the extent appropriate reserves have been accrued as a
current liability on the Closing Balance Sheet; (b) statutory liens of
landlords, carriers, warehousemen, mechanics and materialmen incurred in the
ordinary course of business for sums not yet due; (c) liens incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return of money bonds
and similar obligations; (d) minor irregularities of title which do not in the
aggregate materially detract from the value or use of the assets of the
Business; (e) such covenants, conditions, restrictions, easements, encroachments
or encumbrances of record and any other conditions, restrictions, easements,
encroachments and other encumbrances that would be shown by a current, accurate
survey or physical inspection of the Owned Real Estate; (f) zoning, building
codes and other land use Laws regulating the use or occupancy of real property
or the activities conducted thereon which are imposed by any governmental
authority having jurisdiction over real property; (g) a lessor’s interest in,
and any mortgage, pledge, security interest, encumbrance, lien (statutory or
other) or conditional sale agreement on or affecting a lessor’s interest in, any
of the Leased Real Estate; or (h) Liens or encumbrances or matters caused by, or
resulting from, the actions of Purchaser or any of its agents, employees or
Affiliates.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, bank, trust company, trust or other entity,
whether or not legal entities, or any governmental entity, agency or political
subdivision.
 
“Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA.
 
“Pre-Closing Period” has the meaning set forth in Section 7.7.
 
“Pre-Closing Straddle Period” has the meaning set forth in Section 7.7.
 
“Proprietary Software” means Software which is owned by the Company.
 
“Purchase Price” has the meaning set forth in Section 2.2.
 
“Purchaser” has the meaning set forth in the Introductory Paragraph.
 
 
7

--------------------------------------------------------------------------------

 
 
“Purchaser Indemnitees” means Purchaser and its directors, managers, officers,
members, shareholders, partners, successors and assigns, and the term “Purchaser
Indemnitee” means any one of the foregoing Purchaser Indemnitees.
 
“Purchaser Tax Act” means (a) any (1) Tax election, (2) change in Tax accounting
method, or (3) change in the Tax reporting treatment of any item, in each case
that (A) is made by Purchaser or the Company (or either of their affiliates,
successors or assigns) after the Closing, (B) is not required by Law or any
Taxing authority, and (C) is the cause of any increase in income or a decrease
in deductions or other allowances or credits for any taxable period ending on or
before the Closing Date or for a Pre-Closing Straddle Period that results in an
increase in Taxes for any such period; and (b) any action outside the ordinary
course of business taken by or on behalf of the Company on the Closing Date
after the Closing.
 
“Real Estate” means, collectively, the Owned Real Estate and the Leased Real
Estate.
 
“Release” means any release, spill, emission, emptying, leaking, injection,
deposit, disposal, discharge, dispersal, leaching, pumping, pouring, or
migration into the atmosphere, soil, surface water, groundwater or property.
 
“Returns” means all returns (including any information return), declarations,
reports, claims for refunds, statements and other documents required to be filed
in respect of Taxes, including any schedule or attachment thereto, and any
amendment thereof, and the term “Return” means any one of the foregoing Returns.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller(s)” has the meaning set forth in the Introductory Paragraph.
 
“Seller Indemnitees” means the Sellers and their respective directors, managers,
officers, members, shareholders, partners, successors and assigns, and the term
“Seller Indemnitee” means any one of the foregoing Seller Indemnitees.
 
“Sellers’ Committee” means the Sellers’ attorneys-in-fact and agents in
connection with the execution and performance of this Agreement.
 
“Sharing Ratio” has the meaning set forth in the FSB Operating Agreement.
 
“Software” means any and all: (a) computer programs, including any and all
software implementation of algorithms, models and methodologies whether in
source code or object code; (b) databases and computations, including any and
all data and collections of data; (c) all documentation, including user manuals
and training materials, relating to any of the foregoing; and (d) the content
and information contained in any web site.
 
“Straddle Period” has the meaning set forth in Section 7.7.
 
“Survival Date” means the following: (a) for claims made based on an alleged
breach of one or more of the Fundamental Representations and Warranties and
claims for indemnification pursuant to Section 7.7(h), the date on which the
applicable statute of limitations would bar such claim; (b) for claims based on
an alleged breach of the representations and warranties set forth in Section
3.3(v) (Environmental), the date that is three (3) years after the Closing Date;
and (c) for all other claims, the date that is eighteen (18) months after the
Closing Date.
 
 
8

--------------------------------------------------------------------------------

 
 
“Tax Claim” means a claim by any taxing authority, whether pursuant to an
examination, audit, investigation, assessment, notice of deficiency or other
notice or proceeding against any Indemnified Party or to which any Indemnified
Party is subject.
 
“Taxes” means all taxes, charges, fees, levies, or other like assessments,
including without limitation, all federal, possession, state, city, county and
non-U.S. (or governmental unit, agency, or political subdivision of any of the
foregoing) income, profits, employment (including Social Security, unemployment
insurance and employee income tax withholding), franchise, gross receipts,
sales, use, transfer, stamp, occupation, property, any governmental rights to
unclaimed property, capital, severance, premium, windfall profits, customs,
duties, ad valorem, value added and excise taxes; PBGC premiums and any other
governmental charges of the same or similar nature; including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person, including, but not limited to, by reason of transferee
liability or application of Treasury Regulation 1.1502-6, and the term “Tax”
means any one of the foregoing Taxes.
 
“Termination Date” has the meaning set forth in Section 9.2.
 
“Third Party Claim” means any action, lawsuit, proceeding, investigation,
hearing, or like matter which is asserted or overtly threatened by a Person
other than the parties hereto, their successors and permitted assigns, against
any Indemnified Party or to which any Indemnified Party is subject.  For the
avoidance of doubt, a Tax Claim constitutes a Third Party Claim.
 
“Welfare Plan” means any employee welfare benefit plan as defined in
Section 3(1) of ERISA.
 
“Working Capital” means the excess of the assets of the Company which are
treated under GAAP as current assets (including Cash Equivalents), minus the
liabilities of the Company which are treated under GAAP as current liabilities
(exclusive of Indebtedness), determined in accordance with GAAP and otherwise in
the manner set forth in Section 2.4 (it being understood that current assets
shall take into account reserves determined in the manner set forth in
Section 2.4).
 
“Working Capital Adjustment” has the meaning set forth in Section 2.3.
 
ARTICLE II
Purchase and Sale of Membership Interests; Closing and Manner of Payment
 
2.1           Agreement to Purchase and Sell Membership Interests.  On the terms
and subject to the conditions contained in this Agreement, at the Closing,
Purchaser shall purchase from each Seller, and each Seller shall sell and
transfer to Purchaser, all of the issued and outstanding Membership Interests of
the Company owned by such Seller; provided, however, that Purchaser shall not be
obligated to purchase less than 100% of the issued and outstanding Membership
Interests of the Company.
 
2.2           Purchase Price; Allocation.  The aggregate purchase price for all
of the issued and outstanding Membership Interests of the Company (the “Purchase
Price”) shall be equal to (1) U.S. Thirty-Eight Million Eight Hundred Thousand
Dollars (US $38,800,000), minus (2) the Indebtedness, plus or minus (3) the
amount of the Working Capital Adjustment.  The Purchase Price shall be allocated
among Sellers in accordance with their respective Ownership Percentages.
 
2.3           Working Capital Adjustment.  The Purchase Price will be increased
or decreased, as the case may be, as follows (the “Working Capital
Adjustment”):  (a) the Purchase Price will be increased by the amount by which
the Working Capital of the Company set forth in the Closing Balance Sheet is
greater than One Million Five Hundred Thousand Dollars ($1,500,000); or (b) the
Purchase Price will be decreased by the amount by which the Working Capital of
the Company set forth in the Closing Balance Sheet is less than One Million Five
Hundred Thousand Dollars ($1,500,000).
 
 
9

--------------------------------------------------------------------------------

 
 
2.4           Determination of Indebtedness and Working Capital.  The amounts of
Indebtedness and Working Capital shall each be determined from the Closing
Balance Sheet.  The Closing Balance Sheet shall be prepared by or at the
direction of Purchaser.  The Closing Balance Sheet shall be prepared in
accordance with GAAP.  Purchaser shall use commercially reasonable efforts to
cause the Closing Balance Sheet to be delivered to the Sellers’ Committee not
more than ninety (90) days following the Closing Date (the date on which the
Closing Balance Sheet is delivered, the “Delivery Date”).  From the date of this
Agreement until the Closing Balance Sheet is finalized, Purchaser shall make
available and without cost to the Sellers’ Committee, the books, records and
personnel of the Company which the Sellers’ Committee reasonably requires in
order to review, discuss and understand the matters to be set forth on, and the
preparation of, the Closing Balance Sheet and the processes employed by
Purchaser in connection therewith.  Purchaser and the Sellers’ Committee shall,
throughout the entire period from the date of this Agreement to the Delivery
Date, meet and discuss any and all financial and business matters relating to
such process and the preparation of the Closing Balance Sheet.
 
2.5           Disputes Regarding Closing Balance Sheet.  Disputes with respect
to the Closing Balance Sheet shall be resolved as follows:
 
(a)           During the Dispute Period, the Sellers’ Committee may bring a
Dispute, but only on the basis that the amounts reflected on the Closing Balance
Sheet were not presented in accordance with Section 2.4 or were inaccurate or
incomplete.  If the Sellers’ Committee does not deliver a Dispute Notice within
the Dispute Period, the Closing Balance Sheet shall be deemed to have been
accepted and agreed to by the Sellers’ Committee in the form in which it was
delivered to the Sellers’ Committee, and shall be final and binding upon the
parties hereto.  If the Sellers’ Committee has a Dispute, the Sellers’ Committee
shall give Purchaser a Dispute Notice within the Dispute Period, setting forth
in reasonable detail the elements and amounts with which it disagrees.  Within
thirty (30) days after delivery of such Dispute Notice, the parties hereto shall
attempt to resolve such Dispute and agree in writing upon the final content of
the disputed Closing Balance Sheet.
 
(b)           If Purchaser and the Sellers’ Committee are unable to resolve any
Dispute within the thirty (30) day period after Purchaser’s receipt of a Dispute
Notice, the Sellers’ Committee and Purchaser shall jointly engage the
Arbitrating Accountant as arbitrator.  In connection with the resolution of any
Dispute, the Arbitrating Accountant shall have access to all documents, records,
work papers, facilities and personnel necessary to perform its function as
arbitrator.  The Arbitrating Accountant’s function shall be to conform the
Closing Balance Sheet to the requirements of Section 2.4 and in accordance with
GAAP.  The Arbitrating Accountant shall allow Purchaser and the Sellers’
Committee to present their respective positions regarding the Dispute.  The
Arbitrating Accountant may, at its discretion, conduct a conference concerning
the Dispute, at which conference each party shall have the right to present
additional documents, materials and other information and to have present its
advisors, counsel and accountants.  In connection with such process, there shall
be no other hearings or any oral examinations, testimony, depositions, discovery
or other similar proceedings.  The Arbitrating Accountant shall promptly, and in
any event within sixty (60) days after the date of its appointment, render its
decision on the Dispute in writing and finalize the Closing Balance Sheet.  Such
written determination shall be final and binding upon the parties hereto, and
judgment may be entered on the award.  Upon the resolution of all Disputes, the
Closing Balance Sheet shall be revised to reflect such resolution.  The
Arbitrating Accountant shall determine the proportion of its fees and expenses
to be paid by each of the Sellers’ Committee and Purchaser, based primarily on
the degree to which the Arbitrating Accountant has accepted the positions of the
respective parties.
 
 
10

--------------------------------------------------------------------------------

 
 
2.6           Payment of Purchase Price; Delivery of Membership Interests.
 
(a)           For purposes of, and not later than two Business Days prior to the
Closing, Purchaser and the Sellers’ Committee shall make a good faith estimate
of the Purchase Price (the “Estimated Closing Payment”) based upon the most
recent ascertainable financial information of the Company.  At the Closing,
Purchaser shall pay, by wire transfer of immediately available funds, the
following:
 
(1)           to such accounts as each Seller shall designate by written notice
delivered to Purchaser at least two Business Days prior to the Closing Date, an
aggregate amount equal to the Estimated Closing Payment, less the Escrow Amount
(allocated among the Sellers pro rata based on their respective Ownership
Percentages); and
 
(2)           to the Escrow Agent, the Escrow Amount, to be held in escrow (the
“Escrow Account”) pursuant to the terms of an escrow agreement (the “Escrow
Agreement”), in form and substance satisfactory to the parties.
 
(b)           At the Closing, each Seller shall deliver to Purchaser, the
certificate or certificates evidencing the Membership Interests owned by such
Seller, duly endorsed in blank or accompanied by valid stock powers duly
executed in blank, in proper form for transfer.  If any such certificates are
not available, such Seller shall deliver to Purchaser lost certificate
affidavits for such Membership Interests, satisfactory in form and substance to
the Purchaser and its counsel.
 
2.7           Time and Manner of Payment of Working Capital
Adjustment.  Following the Closing, Purchaser and the Sellers’ Committee shall
determine the actual Purchase Price, pursuant to Sections 2.4 and 2.5 hereof and
taking into account the adjustments required pursuant to Section 2.3.  If, based
on the Purchase Price as finally determined:
 
(a)           the Purchase Price exceeds the Estimated Closing Payment,
Purchaser shall forthwith (but in any event within five (5) Business Days of the
final determination of the Purchase Price) pay the excess to Sellers (allocated
among the Sellers pro rata based on their respective Ownership Percentages) by
wire transfer of immediately available funds (as directed by each Seller); or
 
(b)           the Estimated Closing Payment exceeds the Purchase Price, Sellers
(pro rata based on their respective Ownership Percentages) shall promptly (but
in any event within five (5) Business Days of the final determination of the
Purchase Price) pay the excess to Purchaser by wire transfer of immediately
available funds (as directed by Purchaser).
 
2.8           Time and Place of Closing.  The transaction contemplated by this
Agreement shall be consummated (the “Closing”) at 10:00 a.m., at the offices of
Greenberg Traurig, LLP, 77 W. Wacker Drive, Suite 3100, Chicago, Illinois 60601
on (a) the first to occur, following satisfaction or waiver of all of the
conditions set forth in Sections 5.1 and 5.2 hereof, of (1) April 1, 2011 or (2)
the first day of the first calendar month that is at least three (3) Business
Days after the date on which all such conditions shall have been satisfied or
(to the extent permissible) waived (other than those conditions which, by their
nature, are to be satisfied or waived at Closing but subject to their
satisfaction or waiver at Closing), or (b) on such other date, or at such other
time or place, as shall be mutually agreed upon by the Sellers’ Committee and
Purchaser; subject in both cases to the provisions of Section 9.2.  The date on
which the Closing occurs in accordance with the preceding sentence is referred
to in this Agreement as the “Closing Date”.
 
 
11

--------------------------------------------------------------------------------

 
 
2.9           Merger.  At GHI’s election, exercisable by written notice to
Purchaser and CBA not later than three (3) Business Days prior to the Closing
Date, and upon written consent of Purchaser, this Agreement shall be converted,
with only such modifications as are necessary to give effect to the change in
form of the transaction, into an agreement for the acquisition of the Membership
Interests of the Company by means of a reverse merger whereby Purchaser or a
direct or indirect wholly owned subsidiary or other affiliate of Purchaser, as
Purchaser shall choose (“Mergerco”), shall be merged into the Company with the
Company as the surviving entity.  Upon such election:  (a) all rights and
obligations of Purchaser hereunder shall instead be rights and obligations of
Mergerco (and not Purchaser, unless Purchaser is Mergerco) and shall upon the
merger become rights and obligations of the Company; (b) all references herein
to the purchase of Membership Interests, the Purchase Price, and other matters
pertaining to the equity purchase shall instead be references to, respectively,
the merger, the merger price, and corresponding other matters pertaining to the
merger; and (c) the parties shall each take all steps and do all acts and
things, including the execution and delivery of documents, as are or may be
necessary or appropriate to implement the conversion of this Agreement, as
provided in this Section 2.9; provided that Purchaser shall not be obligated to
agree to the conversion of the transaction to a merger transaction unless
Purchaser has determined that the transaction documents with respect thereto
will not adversely affect Purchaser’s interests.
 
2.10           Allocation of Purchase Price.  On or before the Closing Date (or,
if all parties agree, as soon thereafter as shall be practicable), Purchaser and
Sellers’ Committee will prepare an allocation of the Purchase Price in a manner
consistent with Section 1060 of the Code and the treasury regulations
promulgated thereunder. The Company, the Sellers and Purchaser each covenant and
agree to provide the other promptly with any information required to complete
and update the allocation, which shall constitute Schedule 2.10.  Such
allocation shall be binding on the Company, the Sellers and Purchaser for all
Tax purposes.  To the extent required, each of the parties hereto shall report
and file Returns, including, but not limited to Internal Revenue Service Form
8594, for all Tax purposes in a manner consistent with such allocation and shall
take no position inconsistent therewith or contrary thereto as it relates to the
Company or its assets at Closing.  To the extent that Purchaser or the Sellers
report positions on their respective Returns consistent with the allocations as
set forth on Schedule 2.10, such party shall not be liable to the other party
for any indemnification obligation in respect of such reporting and filing, even
if, despite reporting positions consistent with such allocations, adjustments
are made thereto by any taxing authority.
 
ARTICLE III
Representations and Warranties
 
3.1           General Statement.  The parties make the representations and
warranties to each other which are set forth in this ARTICLE III.  All such
representations and warranties shall survive the Closing, subject to the
limitations set forth herein, and none shall merge into any instrument of
conveyance.
 
3.2           Representations and Warranties of Purchaser.  Purchaser represents
and warrants to Sellers as follows:
 
(a)           Organization, Existence and Good Standing.  Purchaser is a
corporation duly organized, existing and in good standing, under the Laws of its
state of incorporation.
 
(b)           Power and Authority.  Purchaser has full corporate power and
authority to enter into and perform this Agreement.  The execution, delivery and
performance of this Agreement by Purchaser and the consummation by Purchaser of
the transactions contemplated hereby have been duly and validly approved by the
board of directors of Purchaser.  No other corporate proceedings are necessary
on the part of Purchaser to authorize the execution, delivery and performance of
this Agreement by Purchaser and the consummation by Purchaser of the
transactions contemplated hereby.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)           Enforceability.  This Agreement has been duly executed and
delivered by Purchaser and constitutes a legal, valid and binding agreement of
Purchaser, enforceable against Purchaser in accordance with its terms, except to
the extent that enforcement may be affected by Laws relating to bankruptcy,
reorganization, insolvency and creditors’ rights and by the availability of
injunctive relief, specific performance and other equitable remedies.
 
(d)           Consents.  No consent, authorization, order or approval of, or
filing or registration with, any governmental authority is required for or in
connection with the consummation by Purchaser of the transactions contemplated
hereby, except for any which have been obtained or will be obtained prior to the
Closing.
 
(e)           Conflicts Under Constituent Documents or Laws.  Neither the
execution and delivery of this Agreement by Purchaser, nor the consummation by
Purchaser of the transactions contemplated hereby, will conflict with or result
in a breach of any of the terms, conditions or provisions of its Certificate of
Incorporation or by-laws, or of any statute or administrative regulation, or of
any order, writ, injunction, judgment or decree of any court or governmental
authority or of any arbitration award applicable to Purchaser.
 
(f)           Conflicts Under Contracts.  Purchaser is not a party to any
unexpired, undischarged or unsatisfied written or oral contract, agreement,
indenture, mortgage, debenture, note or other instrument under the terms of
which performance by Purchaser according to the terms of this Agreement will be
a default or an event of acceleration, or grounds for termination, modification
or cancellation, or whereby timely performance by Purchaser according to the
terms of this Agreement may be prohibited, prevented or delayed.
 
(g)           Brokers.  Neither Purchaser nor any of its Affiliates has dealt
with any Person who is entitled to a broker’s commission, finder’s fee,
investment banker’s fee or similar payment from the Sellers, the Company or
Purchaser for arranging the transactions contemplated hereby or introducing the
parties to each other.
 
(h)           Solvency.  Immediately after giving effect to the transactions
contemplated hereby and the incurrence of any indebtedness therewith, the assets
of Purchaser and the Company will exceed their respective liabilities.  In
connection with the consummation of the transactions contemplated hereby and the
incurrence of any indebtedness in connection therewith, Purchaser does not
intend to incur or cause the Company to incur, and does not believe that
Purchaser or the Company will incur, debts that would be beyond the Company’s
ability to pay as such debts mature.
 
(i)           Independent Investigation.  Purchaser has conducted an independent
investigation of the Business, the Company and its business operations, assets,
liabilities, results of operations, condition (including, operating,
environmental and financial condition) and prospects in making its determination
as to the propriety of the transactions contemplated by this Agreement and is
satisfied with the results thereof.  In entering into this Agreement, Purchaser
has relied solely on the results of its investigation and on the representations
and warranties of the Sellers expressly contained in Sections 3.3 and 3.4 of
this Agreement.
 
(j)           Investment.  Purchaser is acquiring the Membership Interests of
the Company for its own account for investment and with no present intention of
distributing or reselling such Membership Interests or any part thereof in any
transaction which would constitute a “distribution” within the meaning of the
Securities Act.  Purchaser understands that the Membership Interests of the
Company have not been registered under the Securities Act or any state
securities Laws and are being transferred to Purchaser, in part, in reliance on
the foregoing representation.
 
 
13

--------------------------------------------------------------------------------

 
 
3.3           Representations and Warranties of the Sellers.  The Sellers make
the following representations and warranties set forth in Sections 3.3 and 3.4
below.  All representations and warranties of the Sellers are made subject to
the exceptions noted in the schedule delivered by Sellers to Purchaser
concurrently herewith and identified by the parties as the “Disclosure Schedule”
(whether or not a particular representation or warranty is specifically modified
by the phrase “except as set forth in the Disclosure Schedule” or words of
similar import).  Any disclosure set forth on any particular section of the
Disclosure Schedule shall be treated as disclosed with respect to all other
sections of the Disclosure Schedule and all other sections of this Agreement to
the extent that the applicability of such item to such other schedules and such
other sections of this Agreement is reasonably apparent.  The inclusion of any
item or fact in the Disclosure Schedule shall not be deemed an admission that
such item or fact is material for the purposes of this Agreement.
 
(a)           Organization, Existence and Good Standing.  The Company is a
limited liability company duly organized, existing and in good standing under
the Laws of the State of Illinois.
 
(b)           Foreign Good Standing.  The Company has qualified as a foreign
entity, and is in good standing, under the Laws of all jurisdictions where the
nature of its business or the nature or location of its assets requires such
qualification and where the failure to so qualify would have a Material Adverse
Effect.  Section 3.3(b) of the Disclosure Schedule sets forth a list of all
jurisdictions in which the Company is qualified to conduct business as a foreign
entity.
 
(c)           Power and Authority.  The Company has all necessary limited
liability company power and authority to carry on its business as such business
is now being conducted, including the power and authority to carry on the
Business.
 
(d)           Consents.  No consent, authorization, order or approval of, or
filing or registration with, any governmental authority is required for or in
connection with the consummation by the Sellers of the transactions contemplated
hereby.
 
(e)           Conflicts Under Constituent Documents or Laws.  Neither the
execution and delivery of this Agreement by Sellers, nor the consummation by
Sellers of the transactions contemplated hereby, will conflict with or result in
a breach of any of the terms, conditions or provisions of the Company’s
organizational documents (subject to the rights and obligations of Sellers under
the FSB Operating Agreement), or of any statute or administrative regulation, or
of any order, writ, injunction, judgment or decree of any court or governmental
authority or of any arbitration award to which the Company is a party or by
which the Company is bound.
 
(f)           Conflicts Under Contracts.  The Company is not a party to, or
bound by, any unexpired, undischarged or unsatisfied material Contract under the
terms of which performance by Sellers of the transactions contemplated by this
Agreement will be a default or an event of acceleration, or grounds for
termination, modification or cancellation, or would prohibit, prevent or delay
timely performance by Sellers of the transactions contemplated by this
Agreement, except for the rights and obligations of Sellers under the FSB
Operating Agreement.
 
(g)           Subsidiaries.  The Company does not hold or beneficially own any
direct or indirect interest (whether it be common or preferred stock or any
comparable ownership interest in any Person that is not a corporation), or any
subscriptions, options, warrants, rights, calls, convertible securities or other
agreements or commitments for any interest in any Person.
 
 
14

--------------------------------------------------------------------------------

 
 
(h)           Constituent Documents.  True and complete copies of all
organizational documents of the Company and all amendments thereto and currently
in force, all equity issuance and transfer records and minute books and records
of the Company have been made available for inspection by Purchaser.  Such
equity records accurately reflect all equity issuance and transfer transactions
and the current equity ownership of the Company.  The minute books and records
of the Company contain true and complete copies of all resolutions adopted by
the equity holders or board of managers of the Company.
 
(i)           Capitalization.  Section 3.3(i) of the Disclosure Schedule sets
forth the total number of issued and outstanding Membership Interests of the
Company.  All of the issued and outstanding Membership Interests of the Company
have been validly issued, are fully paid and nonassessable, and are owned of
record as set forth in Section 3.3(i) of the Disclosure Schedule.  There are no
outstanding subscriptions, options, warrants, rights (including preemptive
rights), calls, convertible securities or other agreements or commitments of any
character relating to the issued or unissued membership interests or other
securities of the Company obligating the Company to issue securities of any
kind.
 
(j)           Financial Statements.  Copies of the Financial Statements are
contained in the Disclosure Schedule.  Copies of the Interim Financial
Statements are also contained in the Disclosure Schedule.  The Financial
Statements and the Interim Financial Statements present fairly, in all material
respects, the financial position of the Company as of the dates thereof and the
results of operations and cash flows of the Company for the periods covered by
such statements, in accordance with GAAP consistently applied through the
periods covered thereby, except as disclosed therein, and, in the case of the
Interim Financial Statements, except for (1) normal immaterial year-end
adjustments and (2) the omission of footnote disclosures required by GAAP.
 
(k)           Assets.  The Company has good title to its assets, free and clear
of any Liens, except for Permitted Liens.  The Company’s assets constitute all
of the assets used or held for use in the conduct of the Business as it is
presently being conducted, and such assets are, in all material respects,
adequate to conduct the Business as it is presently being conducted.  The
foregoing representations and warranties set forth in this Section 3.3(k) shall
not apply to the Owned Real Estate or the Leased Real Estate, which is dealt
with exclusively in Section 3.3(w), or the Intellectual Property, which is dealt
with exclusively in Section 3.3(x).
 
(l)           Insurance.  Section 3.3(l) of the Disclosure Schedule contains a
true and correct list of all insurance policies which are owned by the Company
or which name the Company as an insured (or loss payee), including without
limitation those which pertain to the Company’s assets, employees, operations or
Business.  All such insurance policies are in full force and effect.  In the
three (3) year period ending on the date hereof, the Company has not received
any written notice from any insurance carrier issuing such insurance policies to
the effect that insurance rates will thereafter be substantially increased, that
there will thereafter be no renewal of an existing policy, or that material
alteration of any owned or leased personal or real property, purchase of
additional equipment, or material modification of the Company’s methods of doing
business, will be required or is suggested.  To Sellers’ knowledge, in the three
(3) year period ending on the date hereof, there has been no denial or
reservation of rights by an insurance carrier in respect of any claim made by
the Company under and such insurance policy.
 
 
15

--------------------------------------------------------------------------------

 
 
(m)           Taxes.
 
(1)           All Returns required to be filed by or on behalf of the Company,
or any combined, affiliated or unitary group of which the Company is or has ever
been a member, have been timely filed with the appropriate tax authorities, and
each such Return was true, complete, and correct in all material
respects.  Without limiting the foregoing, none of the Returns contains any
position that is, or would be, subject to penalties under Code Section 6662 (or
any corresponding provisions of state, local or non-U.S. Tax Law).  The Company
has not entered into any “listed transactions” as defined in Treasury regulation
1.6011-4(b)(2), and the Company has properly disclosed all reportable
transactions, if any, as required by Treasury regulation 1.6011-4.
 
(2)           The Company is not currently a beneficiary of any extension of
time within which to file any Return.
 
(3)           All Taxes due and owing by the Company (whether or not reflected
on any Tax Return) have been timely and fully paid.
 
(4)           The Company has timely withheld proper and accurate amounts from
any employee, customer, shareholder, member, partner or other third party from
whom it is or was required to withhold Taxes in compliance with all applicable
Laws and has timely paid such withheld amounts to the appropriate taxing
authorities.
 
(5)           All Taxes due with respect to any completed and settled audit,
examination or deficiency with any taxing authority for which the Company is or
might otherwise be liable have been paid in full.
 
(6)           There is no audit, examination, deficiency or refund claim pending
with respect to any Taxes for which the Company is or might otherwise be liable
and no taxing authority has given written notice of the commencement of any
audit, examination or deficiency with respect to any such Taxes.  No issue has
arisen in any examination of the Company by any taxing authority that, if raised
with respect to the same or substantially similar facts arising in any other Tax
period not so examined, would result in a deficiency for such other period, if
upheld.
 
(7)           There are no outstanding waivers extending the statutory period of
limitations applicable to any claim for, or the period for the collection or
assessment of, Taxes of the Company due for any taxable period.
 
(8)           No Liens for Taxes exist with respect to any of the assets or
properties of the Company, except for Permitted Liens, and no such Liens are
anticipated.
 
(9)           The Company is not a party to or bound by any Tax indemnity, Tax
sharing or Tax allocation agreement or arrangement.
 
(10)           The Company does not have any liability for the Taxes of any
Person other than the Company under Treasury regulation Section 1.1502-6 (or
similar provision of state, local or non-U.S. Law), as a transferee or
successor, by contract or otherwise.
 
(11)           No claim has ever been made by a taxing authority in a
jurisdiction where the Company does not file Returns that it is or may be
subject to taxation by that jurisdiction.
 
 
16

--------------------------------------------------------------------------------

 
 
(12)           None of the assets of the Company (A) is tax-exempt use property
within the meaning of Code Section 168(h), (B) directly or indirectly secures
any debt the interest on which is exempt under Code Section 103(a) or (C) is
property that is required to be treated as being a “safe harbor lease” pursuant
to the provisions of Code Section 168(f)(8), as in effect prior to the amendment
by the Tax Equity and Fiscal Responsibility Act of 1982.  The Company is not a
borrower or guarantor of any outstanding industrial revenue bonds.
 
(13)           The Company will not be required to include any item of income
in, or exclude any item of deduction from, taxable income for any taxable period
(or portion thereof) ending after the Closing Date as a result of any (A) change
in method of accounting for a taxable period ending on or prior to the Closing
Date; (B) “closing agreement” as described in Section 7121 of the Code executed
on or prior to the Closing Date; (C) open transaction disposition made on or
prior to the Closing Date; or (D) prepaid amount received on or prior to the
Closing Date.
 
(14)           The Company is not a partner or a member of any partnership or
joint venture, or any other arrangement or contract that could be classified as
a partnership for federal income tax purposes.
 
(n)           Conduct of Business.  Since October 31, 2010, the Company has not:
 
(1)           sold or transferred any material assets or property, except for
sales of its inventory and transfers of cash in payment of trade payables, all
in the usual and ordinary course of business, and except as permitted by this
Agreement;
 
(2)           suffered any material loss, or any material interruption in use,
of any assets or property (whether or not covered by insurance), on account of
fire, flood, riot, strike or other hazard or act of god;
 
(3)           suffered any material and adverse change to its Business;
 
(4)           waived any material right other than in the ordinary course of
business;
 
(5)           paid or declared any dividends or other distributions, purchased,
redeemed or issued any of its securities of any class, whether directly or
indirectly, or otherwise engaged in any transactions regarding its securities of
any class;
 
(6)           changed any Tax elections, amended any Return relating to the
Company, entered into any settlement or compromise with respect to any Tax
controversy, Tax claim, audit or assessment or any right to claim a Tax refund,
offset or other reduction in Tax liability of the Company, entered into a
closing agreement with respect to any Tax, or consented to any extension or
waiver of the limitations period applicable to any Tax claim or assessment;
 
(7)           entered into, terminated or materially modified any material
Contracts;
 
(8)           entered into any material agreement with any officer, director,
employee, equity holders or other related Person, including without limitation
loans from such Persons;
 
(9)           borrowed or incurred any additional Indebtedness (other than the
creation of accounts or trade payables in the ordinary course of business, and
other than borrowings under the Company’s credit facility with MB Financial
Bank, N.A.
 
 
17

--------------------------------------------------------------------------------

 
 
(10)           modified or terminated, or suffered any modification or
termination of, any government license, permit or other authorization issued to
the Company;
 
(11)           acquired or invested in (by merger, exchange, consolidation,
purchase or otherwise) any corporation, partnership, joint venture or interest
in any business organization or entity;
 
(12)           materially changed the manner in which its books of account and
records are kept; or
 
(13)           entered into any other material transaction (other than purchases
and sales of inventory in the ordinary course of business).
 
The foregoing representation and warranty shall not be deemed to be breached by
virtue of the entry by Sellers into this Agreement or their consummation of the
transactions contemplated hereby.
 
(o)           Contracts.  Section 3.3(o) of the Disclosure Schedule contains a
complete list of the following undischarged written contracts, agreements,
leases and other instruments to which the Company is a party (each, a “Contract”
and collectively, “Contracts”):
 
(1)           employment agreements;
 
(2)           consulting agreements;
 
(3)           collective bargaining agreements;
 
(4)           agreements for the payment of severance benefits, retention
bonuses or sale bonuses to any employee;
 
(5)           contracts for the purchase of equipment, inventory, or other
personal property or intangibles having a purchase price under any such contract
in excess of $100,000;
 
(6)           contracts for the sale of any equipment, inventory or other
personal property or intangibles, except for sales of inventory in the ordinary
course of business;
 
(7)           leases or subleases, either as lessee or sublessee, lessor or
sublessor, of personal property or intangibles, where the lease or sublease
provides for an annual rent in excess of $25,000 or has an unexpired term as of
the Closing Date in excess of one (1) year;
 
(8)           agreements restricting in any manner the Company’s right to
compete with any other Person, restricting the Company’s right to sell to or
purchase from any other Person, restricting the right of any other party to
compete with the Company or the ability of such Person to employ any of the
Company’s employees;
 
(9)           agreements between (A) the Company and any of its Affiliates, (B)
the Company and any Seller or Affiliate of such Seller or (C) the Sellers;
 
(10)           agreements of agency, representation, distribution, or franchise
which cannot be canceled by the Company without payment or penalty upon notice
of sixty (60) days or less;
 
 
18

--------------------------------------------------------------------------------

 
 
(11)           service agreements relating to the Business or any of the
Company’s assets under which the annual amounts payable by the Company exceeds
$25,000 or which have an unexpired term as of the Closing Date in excess of one
(1) year;
 
(12)           loan or credit agreements, pledge agreements, notes, security
agreements, mortgages, debentures, indentures, factoring agreements or letters
of credit;
 
(13)           guaranties, performance, bid or completion bonds, or surety or
indemnification agreements;
 
(14)           foreign exchange, commodity, interest rate, derivative, hedging
or similar agreements;
 
(15)           settlement agreements or similar compromises relating to
outstanding obligations;
 
(16)           partnership agreements or joint venture agreements or other
contracts (however named) involving a sharing of profits, losses, costs, or
liabilities by the Company and another Person;
 
(17)           any other agreements which provide for the receipt or expenditure
of more than $50,000 on an annual basis, except agreements for the purchase or
sale of goods or rendering of services in the ordinary course of business; or
 
(18)           any commitment to enter into any of the foregoing.
 
All Contracts are binding upon the Company, and, to Sellers’ knowledge, the
other parties thereto.  No material default by the Company has occurred
thereunder and, to Sellers’ knowledge, no material default by the other
contracting parties has occurred thereunder.  Each Contract is in full force and
effect (it being understood that this sentence shall not limit the knowledge
qualifiers set forth in the two immediately preceding sentences).
 
(p)           Permits.  The Company possesses all material Permits (other than
Environmental Permits) which are required in order for the Company to conduct
the Business as presently conducted.
 
(q)           Employee Benefit Plans.  With respect to the Benefit Plans of the
Company:
 
(1)           Neither the Company nor any ERISA Affiliate maintains, administers
or contributes to any Benefit Plan other than those Plans, Multiemployer Plans,
Welfare Plans and Other Benefit Plans listed in the Disclosure Schedule.
 
(2)           Each Benefit Plan complies, in form and operation, in all material
respects, with all applicable Laws, including ERISA and the Code.
 
(3)           Any Benefit Plan intended to qualify under section 401(a) of the
Code meets in all material respects all requirements for qualification under
section 401(a) of the Code and the regulations thereunder.  A favorable
determination as to the qualification under the Code of each of the Benefit
Plans intended to comply with section 401(a) of the Code has been made by the
IRS.  The Company has made available to Purchaser a copy of the most recent
favorable determination letter issued by the IRS concerning each such Benefit
Plan’s qualification and any outstanding request for a determination
letter.  Each such Benefit Plan has been administered in all material respects
in accordance with its terms and the applicable provisions of ERISA and the Code
and the regulations thereunder, and no matter exists which would adversely
affect the qualified tax-exempt status of such Benefit Plan and any related
trust.
 
 
19

--------------------------------------------------------------------------------

 
 
(4)           With respect to each Benefit Plan there has been made available to
Purchaser the following:  a copy of the annual report (if required under ERISA)
with respect to each such Benefit Plan for the last three years (including all
schedules and attachments); a copy of the summary plan description, together
with each summary of material modifications, required under ERISA with respect
to such Benefit Plan; a true, correct and complete copy of such Benefit Plan;
all trust agreements, insurance contracts, accounts or other documents which
establish the funding vehicle for any Benefit Plan and the latest financial
statements thereof; any actuarial valuations of such Benefit Plan; and any
investment management agreements, administrative services contracts, or other
agreements and documents relating to the ongoing administration and investment
of any Benefit Plan.
 
(5)           There are no actions, suits, proceedings, investigations or
hearings pending (other than routine claims for benefits) or, to Sellers’
knowledge, overtly threatened with respect to any Benefit Plan or any fiduciary
or assets thereof.  To Seller’ knowledge, with respect to each Benefit Plan, no
prohibited transactions (as defined in ERISA Section 406 or Code Section 4975)
and no violations of ERISA Section 407 for which an applicable statutory or
administrative exemption does not exist have occurred for which the Company or
an Affiliate has any material liability.
 
(6)           No Benefit Plan is a Multiemployer Plan or single-employer plan
(as defined in Section 4001 of ERISA) which is subject to Title IV of ERISA, and
neither the Company nor an ERISA Affiliate of the Company has ever contributed
or been obligated to contribute to any such plan within the 6-year period
preceding the date hereof.
 
(7)           Neither the Company nor any ERISA Affiliate of the Company has
terminated a Benefit Plan which is an employee pension benefit plan as defined
in Section 3(2) of ERISA within the 6-year period preceding the date hereof.
 
(8)           Neither the Company nor an ERISA Affiliate has any liability or
obligation to provide life, medical or other welfare benefits to former or
retired employees, other than pursuant COBRA or similar state Laws which require
limited continuation of coverage for such benefits.
 
(9)           The consummation of the transaction contemplated by this
Agreement, other than by reason of actions taken by Purchaser following the
Closing, will not (A) entitle any current or former employee of the Company to
severance pay, unemployment compensation or any other payment, or (B) accelerate
the time of payment or vesting, or increase the amount of any compensation due
to any current or former employee of the Company.
 
(r)           Employees.  With respect to the employees of the Company, except
as set forth in Section 3.3(r) of the Disclosure Schedule:
 
(1)           The Company is in material compliance with all applicable federal,
state, and local laws respecting employment and employment practices, terms and
conditions of employment, compensation and wages and hours.
 
 
20

--------------------------------------------------------------------------------

 
 
(2)           To Sellers’ knowledge, the Company is employing individuals who
are lawfully permitted to work in the United States.  The Company is in material
compliance with all applicable laws and regulations of the United States
regarding immigration and/or employment of non-citizen workers.  The Company has
not been notified in writing of any pending or threatened investigation by any
branch or department of ICE, or other federal agency charged with administration
and enforcement of federal immigration laws concerning the Company, and the
Company has not received any “no match” notices from ICE, the Social Security
Administration or the Internal Revenue Service within the previous 12 months of
the date of this Agreement.
 
(3)           The Company is not a party to or otherwise bound by any collective
bargaining agreement, project labor agreement, memorandum of understanding,
letter agreement, side agreement, contract or any other agreement or
understanding with a labor union or labor organization.
 
(4)           The Company is not subject to any charge, demand, union
organizational activity, request for recognition, application for certification
of a collective bargaining agent, petition or representation proceeding seeking
to compel, require or demand it to recognize and/or bargain with any labor union
or labor organization.
 
(5)           There is no pending or, to the knowledge of Sellers, threatened
strike, dispute, walkout, work stoppage, picketing, or slow-down involving the
Company, nor are there any employee grievances pending under a
previously-established grievance procedure.  There is no lockout of any
employees of the Company, no such action is contemplated by the Company as of
the date of this Agreement, and no event has occurred or circumstances exist
that the Company reasonably believes could provide the basis for any work
stoppage or other labor dispute with respect to employees of the Company.
 
(6)           The Company is not engaged in any material unfair labor
practices.  The Company does not have any unfair labor practice charges or
complaints before the National Labor Relations Board pending, nor to Sellers’
knowledge, are any such charges or complaints threatened against it.
 
(7)           Section 3.3(r) of the Disclosure Schedule sets forth the Company’s
policies prohibiting workplace harassment and discrimination, and its policies
and procedures for the reporting of allegations of harassment and
discrimination.
 
(8)           The Company maintains and files, to the extent required by law, a
Form EEO-1 with the federal Equal Employment Opportunity Commission.
 
(9)           There is no formal claim pending or, to Sellers’ knowledge,
threatened against the Company, arising out of any: (A) federal, state or local
law relating to fair employment practices, employment discrimination or
workplace harassment;  (B) federal, state or local law relating to the payment
of wages, prevailing wages, overtime, vacation or other compensation or pay; (C)
claim for workers’ compensation benefits or any similar type of benefits in
connection with a workplace injury, illness or disease; or (D) claim for
benefits under any employee benefit or employee welfare plan, including, but not
limited to claims under ERISA, other than routine claims for benefits by covered
persons.
 
(10)           The Company is not a party to any employment agreement or
employment contract of a duration longer than one year.
 
 
21

--------------------------------------------------------------------------------

 
 
(11)           Sellers have provided Purchaser with a true, correct and complete
list of all employees of the Company as of the date of this Agreement, together
with their respective base salaries for 2010.  Section 3.3(r) of the Disclosure
Schedule contains a true, correct and complete list of all employees of the
Company as of the date of this Agreement whose annual compensation exceeds
$100,000, together with their respective base salaries, base bonus
opportunities, and positions.  Section 3.3(r) of the Disclosure Schedule
correctly states the number of employees laid off by the Company in the 90 days
preceding the date of this Agreement (if any).
 
(12)           The employment of each of the Company’s employees is terminable
at will without cost to the Company except for payments required under the
Benefit Plans and the payment of accrued salaries or wages and vacation pay.  No
employee or former employee has any right to be rehired by the Company prior to
their hiring a Person not previously employed by the Company.
 
(13)           The Company has not taken any action which was calculated to
dissuade any present employees, representatives or agents of the Company from
continuing their employment with the Company following the Closing.
 
(s)           Litigation and Claims.  Except as set forth in Section 3.3(s) of
the Disclosure Schedule, there is no, and there has not been in the last three
(3) years, any suit, claim, litigation, proceeding (administrative, judicial or
in arbitration, mediation or alternative dispute resolution), government or
grand jury investigation, pending or to Sellers’ knowledge, overtly threatened
against the Company or its Affiliates (with respect to or affecting the
Company’s operations, Business or assets, or any of its officers, managers or
employees).
 
(t)           Decrees, Orders or Arbitration Awards.  Except as set forth in
Section 3.3(t) of the Disclosure Schedule, neither the Company nor any of its
Affiliates (with respect to or affecting the Company’s operations, Business or
assets, or any of its officers, managers or employees) is, or in the last three
(3) years has been, a party to, or bound by, any decree, order, arbitration
award or similar mandate or agreement (including, without limitation, any
agreement entered into in any administrative, judicial or arbitration proceeding
with any governmental authority).
 
(u)           Compliance with Laws.  Except for Laws, rules and regulations
relating to the environment (the representations and warranties with respect to
which are exclusively provided for in Section 3.3(v)), the Company is not, in
any material respect in violation of, or delinquent in respect to, any decree,
order or arbitration award or Law, statute, or regulation of or agreement with,
or any Permit from, any Federal, state or local governmental authority to which
the property, assets, personnel or Business activities of the Company are
subject, including Federal, state or local Laws, statutes and regulations
relating to equal employment opportunities, fair employment practices,
occupational health and safety, wages and hours, and discrimination.  During the
previous three (3) years, the Company has not received from any governmental
authority any written notification with respect to noncompliance of any decree,
order, writ, judgment or arbitration award or Law, statute, or regulation.
 
(v)           Environmental Matters.  Except as disclosed in Section 3.3(v), of
the Disclosure Schedule:
 
(1)           The Company is, and since October 1, 2006 has been, in compliance,
in all material respects, with applicable Environmental Laws and Environmental
Permits, and the Company is not subject to any material liability under
Environmental Law.
 
 
22

--------------------------------------------------------------------------------

 
 
(2)           The Company possesses all material Environmental Permits which are
required for the operation of the Business.  Section 3.3(v) of the Disclosure
Schedule contains a true, correct and complete list of the Environmental
Permits, and Sellers have delivered true, correct and complete copies of the
Environmental Permits to Purchaser.
 
(3)           The Company has not received any written communication alleging
that the Company currently is not or was not since October 1, 2006, in
compliance with applicable Environmental Laws or Environmental Permits.
 
(4)           There is no Environmental Claim pending or, to the Sellers’
knowledge, threatened, against the Company.
 
(5)           No Facility is currently listed on the National Priorities List or
the Comprehensive Environmental Response, Compensation and Liability Information
System, both promulgated under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”) or any comparable
state list.
 
(6)           The Company has not received any written notice from any Person
with respect to any Off-Site Facility, of potential or actual liability or a
written request for information from any Person under or relating to CERCLA or
any comparable state or local Law.
 
(7)           To Sellers’ knowledge, there are no and have not been any
Hazardous Substances Released, used, generated, treated, stored, transported or
disposed of by the Company, or handled or otherwise existing on, under or about
any Facility owned, leased, operated or used by the Company in violation of
Environmental Laws.
 
(8)           There are no underground or above-ground storage tanks containing
Hazardous Substances located on any of the Owned Real Estate, and the Company
has not used any underground or above-ground storage tanks located on any of the
Leased Real Estate or any property previously owned, leased, operated or used by
the Company.
 
(9)           The Company has delivered to Purchaser true and complete copies
and results of any material final written reports, studies, analyses, tests and
monitoring results possessed or initiated by the Company and any material
written correspondence with any governmental authority related to Environmental
Law, Environmental Permits and Hazardous Substances in connection with the
Business, the Real Estate, and any properties previously owned, leased or
operated by the Company.
 
(w)           Real Estate.
 
(1)           Section 3.3(w) of the Disclosure Schedule contains a true, correct
and complete list of all street addresses and legal descriptions of the Owned
Real Estate.  The Company holds fee simple title to the Owned Real Estate,
subject only to Permitted Liens.  The Owned Real Estate is not subject to any
leases or tenancies of any kind.  The Owned Real Estate constitutes all real
property and improvements owned by the Company and used in the conduct of the
Business.  Upon the Closing, the Company will be vested with valid title to the
Owned Real Estate.
 
 
23

--------------------------------------------------------------------------------

 
 
(2)           Section 3.3(w) of the Disclosure Schedule contains a true and
complete list of all street addresses of the Leased Real Estate.  All Leased
Real Estate is leased to the Company pursuant to written leases, complete and
accurate copies of which have been previously delivered to Purchaser, and all of
which are in full force and effect without modification (written or oral) except
as set forth on Section 3.3(w) of the Disclosure Schedule.  The Company has a
valid leasehold interest in the Leased Real Estate, free and clear of all Liens,
except for Permitted Liens.  Upon the Closing, the Company will be vested with a
valid leasehold interest in the Leased Real Estate.  To the Sellers’ knowledge,
the Leased Real Estate is not subject to any leases or tenancies of any kind,
except for the Company’s leases.  All options in favor of the Company to
purchase any of the Leased Real Estate, if any, are set forth in Section 3.3(w)
of the Disclosure Schedule and are in full force and effect.  The Leased Real
Estate constitutes all real property and improvements leased by the Company and
used in the conduct of the Business.  Neither the Company nor, to Sellers’
knowledge, the applicable lessor, is in material default in the performance,
observance or fulfillment of any obligation, covenant or condition contained in
any Leased Real Estate lease.
 
(3)           The Real Estate is, in all material respects, used in a manner
which is consistent with and permitted by applicable zoning ordinances and other
laws or regulations without special use approvals or permits, and is served by
all water, sewer, electrical, telephone, drainage and other utilities required
for normal operations of the Business as it is presently conducted.  Except as
set forth on Section 3.3(w) of the Disclosure Schedule, (A) to the knowledge of
Sellers, the Real Estate is not located within any flood plain, flood area,
wetlands or conservation area or subject to any similar type of restriction for
which any permits or licenses necessary to the use thereof by the Company have
not been obtained, (B) the Company has not entered into any leases or subleases
granting any Person the right to use or occupy any portion of the Real Estate,
(C) the Company is not a party to any agreements pursuant to which it has
granted rights of first refusal, purchase options, rights of first offer and the
like with respect to any portion of the Owned Real Estate, (D) all water, gas,
electrical, steam, compressed air, telecommunication, sanitary and storm sewage
lines and other utilities and systems serving the Owned Real Estate are
sufficient for the operation of the Business as currently conducted thereon, (E)
all Real Estate has reasonable access to public roads and utilities and (F) the
Company possesses all material Permits which are required in order for the
Company to conduct the present operations conduct by the Company at the Real
Estate.
 
(4)           There are no challenges or appeals pending regarding the amount of
the real estate Taxes on, or the assessed valuation of, the Owned Real Estate or
to Sellers’ knowledge, the Leased Real Estate, and no special arrangements or
agreements exist with any governmental authority with respect thereto with
respect to the Owned Real Estate or to Sellers’ knowledge, the Leased Real
Estate.  There are no condemnation proceedings pending, or to Sellers’
knowledge, threatened with respect to any portion of the Owned Real Estate or to
Sellers’ knowledge, the Leased Real Estate.  There is no tax assessment (other
than the normal, annual general real estate tax assessment) pending, or to
Sellers’ knowledge, threatened with respect to any portion of the Owned Real
Estate or to Sellers’ knowledge, the Leased Real Estate.
 
(x)           Intellectual Property.
 
(1)           Section 3.3(x) of the Disclosure Schedule sets forth a true,
correct and complete list of all: (A) patented or registered and applications to
patent or register Company Intellectual Property; (B) Proprietary Software and
Software licensed, leased or otherwise used by the Company (other than
“off-the-shelf” Software), identifying which Software is owned, licensed, leased
or otherwise used, as the case may be; and (C) Intellectual Property Licenses.
 
(2)           The Company owns and possesses or has the right to use and as of
the Closing Date shall own and possess all right, title and interest to, or have
the right to use pursuant to a valid and enforceable license, in each case in
all material respects, all Intellectual Property rights necessary for the
operation of the Business as presently conducted.
 
 
24

--------------------------------------------------------------------------------

 
 
(3)           The Company Intellectual Property is valid, enforceable and in
good standing and the Company owns all Company Intellectual Property, free and
clear of any Liens other than Permitted Liens.  All other Intellectual Property
licensed, or used by Company is, to Sellers’ knowledge, valid, enforceable and
in good standing.
 
(4)           All annuity, maintenance, renewal and other fees required to
maintain the patents, patent applications, trademark registrations, trademark
applications, domain names registrations included within the Company
Intellectual Property, are current.
 
(5)           Except as set forth on Section 3.3(x) of the Disclosure Schedule,
no action, suit, hearing, claim, or demand is pending or, to the knowledge of
Sellers, threatened, that challenges the legality, validity, enforceability,
use, or ownership of the Company Intellectual Property.
 
(6)           The Company is not infringing and has not infringed any
Intellectual Property of any Person in the operation of the Business.  There are
no pending, or to Sellers’ knowledge, threatened claims by any third party
against Company alleging that the Company’s use of any Company Intellectual
Property infringes the Intellectual Property of such third party.
 
(7)           To Sellers’ knowledge there is no unauthorized use, disclosure,
infringement or misappropriation of any Company Intellectual Property by any
third party, including any employee or former employee of the Company.  The
Company has not agreed to indemnify any third party for any infringement of any
Company Intellectual Property as it relates to the Business as conducted by
Company as of Closing.
 
(8)           Except as set forth in Section 3.3(x) of the Disclosure Schedule,
(A) the Company has not granted any license or made any assignment of any of the
Company Intellectual Property, (B) the Company has not granted any third party
any right to use any of the Company Intellectual Property, and (C) in the
conduct of the Business, the Company does not pay any royalties or other
consideration for the right to use any Company Intellectual Property.
 
(9)           The Company has taken commercially reasonable measures to maintain
the confidentiality of all material trade secrets included within the Company
Intellectual Property to the extent appropriate to maintain all proprietary
rights therein.
 
(10)           The consummation of the transactions contemplated herein will
not, in and of itself, alter or impair any of the Company Intellectual Property.
 
(11)           To Sellers’ knowledge, no current or former employee, consultant
or independent contractor of the Company who holds or held a position within the
Company that by its nature involves the creation of Intellectual Property, or
who by virtue of the nature of their position within the Company has access to
Company confidential information: (A) is in violation of any term or covenant of
any employment contract, patent disclosure agreement, invention assignment
agreement, nondisclosure agreement, noncompetition agreement or any other
contract with any third party by virtue of such employee, consultant or
independent contractor being employed by, or performing services for, the
Company or using without permission, confidential information or other third
party Intellectual Property right as it relates to the Business; (B) has
developed any technology or patentable or otherwise proprietary work for the
Company that is subject to any contract under which such employee, consultant or
independent contractor has assigned or otherwise granted to any third party any
Intellectual Property right or other right in or to such technology or
patentable or otherwise proprietary work; or (C) has failed to execute or
deliver an enforceable written contract assigning the rights to such employee’s,
consultant’s or independent contractor’s contributions to the Company
Intellectual Property that may be owned by such persons, which contributions the
Company does not otherwise own by operation of law.
 
 
25

--------------------------------------------------------------------------------

 
 
(y)           Inventory.  The inventory held by the Company in respect of the
Business consists of a quantity and quality historically usable and saleable in
the ordinary course of business, is not physically damaged, previously used,
obsolete, discontinued, “old” or “excess”, is merchantable and fit for its
intended use, is in compliance with applicable product registrations and
specifications, in each case, subject to the reserves set forth in the Company’s
book and records calculated in a manner consistent with the historic practices
of the Company.
 
(z)           Brokers.  With the exception of Livingstone Partners LLC, neither
the Sellers, any of their Affiliates, nor the Company have dealt with any Person
who is entitled to a broker’s commission, finder’s fee, investment banker’s fee
or similar payment from Purchaser or the Company for arranging the transactions
contemplated hereby or introducing the parties to each other.
 
3.4           Individual Representations and Warranties of the Sellers.  Each
Seller, individually and not jointly and severally, represents and warrants to
Purchaser with respect to such Seller (and only such Seller) as follows:
 
(a)           Organization, Existence and Good Standing.  Such Seller is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of incorporation or formation.
 
(b)           Power and Authority.  Such Seller has full corporate power and
authority to execute and perform this Agreement.  The execution and delivery of
this Agreement by such Seller and the performance by it of all of its
obligations under this Agreement have been duly approved prior to the date of
this Agreement by all requisite action of its board of directors.  The approval
of such Seller’s shareholders for Seller to execute this Agreement or consummate
the transactions contemplated hereby is either not required or has been duly
given.
 
(c)           Enforceability.  This Agreement has been duly executed and
delivered by such Seller and constitutes a legal, valid and binding agreement of
such Seller, enforceable against such Seller in accordance with its terms.
 
(d)           Consents.  No consent, authorization, order or approval of, or
filing or registration with, any governmental authority is required for or in
connection with the consummation by such Seller of the transactions contemplated
hereby.
 
(e)           Conflicts Under Constituent Documents or Laws.  Neither the
execution and delivery of this Agreement by such Seller, nor the consummation by
it of the transactions contemplated hereby will conflict with or constitute a
breach of any of the terms, conditions or provisions of its articles of
incorporation or by-laws.  Neither the execution and delivery of this Agreement
by such Seller, nor the consummation by such Seller of the transactions
contemplated hereby, will conflict with or constitute a breach of any of the
terms, conditions or provisions of any statute or administrative regulation, or
of any order, writ, injunction, judgment or decree of any court or governmental
authority or of any arbitration award, to which such Seller is a party or by
which such Seller is bound.
 
 
26

--------------------------------------------------------------------------------

 
 
(f)           Conflicts Under Contracts.  Such Seller is not a party to, or
bound by, any unexpired, undischarged or unsatisfied written or oral contract,
agreement, indenture, mortgage, debenture, note or other instruments under the
terms of which the execution, delivery and performance by such Seller of this
Agreement and the consummation of the transactions contemplated hereby by such
Seller will require a consent, approval, or notice or result in a Lien on the
Membership Interests owned by such Seller, other than agreements between the
Sellers.
 
(g)           Title to Membership Interests.  Such Seller owns Membership
Interests representing the Sharing Ratio listed opposite such Seller’s name on
Exhibit A, free and clear of all Liens, other than agreements between the
Sellers.  At Closing, such Seller will convey to Purchaser good title to all of
such Membership Interests, free and clear of all Liens (other than those arising
from or resulting from actions or omissions of Purchaser or its Affiliates and
assuming that each Seller enters into this Agreement and delivers the documents
required hereunder).
 
(h)           Solvency.  Immediately after giving effect to the transactions
contemplated hereby, the assets of such Seller will exceed its
liabilities.  Such Seller does not intend to incur debts, or take any other
actions, that would adversely affect such Seller’s ability to satisfy its
obligations as they mature, including any obligations to the Purchaser or any
Purchaser Indemnitees hereunder..
 
3.5           Limitation on Warranties.  The representations and warranties of
the Sellers in Sections 3.3 and 3.4 hereof constitute the sole and exclusive
representations and warranties to Purchaser in connection with the transactions
contemplated hereby.  Except as expressly set forth in Sections 3.3 and 3.4 of
this Agreement, Sellers make no express or implied representation or warranty of
any kind whatsoever (including, without limitation, any representation or
warranty as to the physical condition or value of any of the assets of the
Company or the Business, the future profitability or future earnings performance
of the Business), and Sellers disclaim all liability and responsibility for any
representation, warranty, covenant, agreement, or statement made or information
communicated (orally or in writing) to Purchaser (including any opinion,
information, or advice which may have been provided to Purchaser or any of its
Affiliates, directors, managers, officers, employees, accounting firms, legal
counsel or other agents, consultants or representatives by any stockholder,
partner, director, officer, employee, accounting firm, legal counsel, or other
agent, consultant, or representative of the Company or any Seller).  Purchaser
acknowledges that any estimates, forecasts, or projections furnished or made
available to it concerning the Company or its properties, business, assets or
liabilities have not been prepared in accordance with GAAP or standards
applicable under the Securities Act, and such estimates, forecasts and
projections, including any reflected in the Financial Statements and/or the
Interim Financial Statements, reflect numerous assumptions, and are subject to
material risks and uncertainties.  Purchaser acknowledges that actual results
may vary, perhaps materially, and Purchaser is not relying on any such
estimates, forecasts or projections.  ALL IMPLIED WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE ARE EXPRESSLY EXCLUDED.  ANY AND ALL PRIOR
REPRESENTATIONS AND WARRANTIES MADE BY ANY PARTY OR ITS REPRESENTATIVES, WHETHER
VERBALLY OR IN WRITING, ARE DEEMED TO HAVE BEEN MERGED INTO THIS AGREEMENT, IT
BEING INTENDED THAT NO SUCH PRIOR REPRESENTATIONS OR WARRANTIES SHALL SURVIVE
THE EXECUTION AND DELIVERY OF THIS AGREEMENT.
 
3.6           Definition of Knowledge.  For the purposes of this Agreement,
Sellers’ knowledge (and words of similar import) shall be deemed to be limited
to the actual knowledge, as of the date hereof, of John Hall, Greg Hall, Anthony
Bowker and Michael Sands, after review of the representations and warranties set
forth in this Agreement that are qualified by knowledge, but without giving
effect to imputed or constructive knowledge or giving rise to any duty to
investigate (other than review of the representations and warranties as
described above).
 
 
27

--------------------------------------------------------------------------------

 
 
ARTICLE IV
Conduct Prior to the Closing
 
4.1           General.  Sellers and Purchaser have the rights and obligations
with respect to the period between the date hereof and the Closing Date which
are set forth in the remainder of this ARTICLE IV.
 
4.2           Sellers’ Obligations.  The following are Sellers’ obligations:
 
(a)           Promptly following the execution of this Agreement, GHI shall
provide to CBA such notices and other communications as are required pursuant to
Section 7.4 of the FSB Operating Agreement.
 
(b)           Sellers shall cause the Company to give to Purchaser’s officers,
employees, agents, attorneys, consultants, accountants and lenders reasonable
access during normal business hours to all of the properties, books, contracts,
documents, insurance policies, records and personnel of or with respect to the
Company and shall cause the Company to furnish to Purchaser and such Persons as
Purchaser shall designate to Sellers such information as Purchaser or such
Persons may at any time and from time to time reasonably request.
 
(c)           Sellers shall use their commercially reasonable efforts (and
Purchaser shall reasonably cooperate with Sellers) to cause the Company to
obtain the consents to the consummation of the transactions contemplated hereby
under or with respect to each Contract, Permit, Environmental Permit and other
instruments identified on Schedule 4.2(c) attached hereto (the “Material
Consents”).
 
(d)           Sellers shall cause the Company, to the extent within its control,
to carry on the Business in the usual and ordinary course of business,
consistent with past practices, except as permitted by this
Agreement.  Notwithstanding the foregoing, nothing contained in this Agreement
shall prohibit the Company, whether or not in the usual and ordinary course of
business and whether or not consistent with past practice, from making payments
or distributions to the Sellers, substantially all of the proceeds of which are
applied to payment of Taxes, repayment of indebtedness for borrowed money or for
payment of expenses (so long as the Company maintains sufficient cash to conduct
the Business in the ordinary course consistent with past practice).
 
(e)           Sellers shall cause the Company, to the extent within its control,
(1) to continue to operate and maintain the Owned Real Estate in a manner
consistent with the present business and operations thereof and (2) to maintain
the buildings, improvements, utilities, and systems that comprise or that are
upon the Owned Real Estate in good condition and repair, it being the intention
of the parties hereto that the general operations of the Owned Real Estate shall
not be changed between the date hereof and the date of Closing.
 
(f)           Sellers shall not permit the Company to create or cause to exist
any Liens on its assets securing indebtedness for borrowed money (other than
those existing on the date hereof and reflected in the Financial Statements or
described in the Disclosure Schedule).
 
(g)           Sellers shall cause the Company, to the extent within its control,
to comply, in all material respects, with the terms and conditions of the leases
relating to the Leased Real Property.
 
(h)           Sellers shall provide to the Purchaser, as soon as practicable,
the audited financial statements of the Company as of and for the fiscal year
ended December 31, 2010.
 
 
28

--------------------------------------------------------------------------------

 
 
(i)           Without the prior written consent of Purchaser, and without
limiting the generality of any other provision of this Agreement, Sellers shall
cause the Company not to:
 
(1)           amend the Company’s articles of organization or the FSB Operating
Agreement;
 
(2)           make any change in the Company’s Membership Interests or other
equity ownership interests or issue any equity ownership interests of any class
or issue or become a party to any subscriptions, warrants, rights, options,
convertible securities or other agreements or commitments of any character
relating to the issued or unissued equity ownership interests of the Company, or
grant any equity appreciation or similar rights;
 
(3)           materially increase the compensation payable to any employee,
except for changes in compensation of non-management employees in the ordinary
course of business consistent with past practices;
 
(4)           incur or commit to incur any capital expenditures not contemplated
by this Agreement in excess of $100,000 in the aggregate;
 
(5)           sell, transfer or otherwise dispose of any asset or property
(other than as expressly permitted in Section 4.2(d)), except for sales of
inventory and for transfers of cash in payment of the Company’s liabilities, all
in the usual and ordinary course of business in accordance with past practices;
 
(6)           pay or declare any dividend or make any distribution on its
securities of any class or purchase or redeem any of its securities of any
class, other that payments expressly permitted in Section 4.2(d);
 
(7)           modify or amend any material Contract in any material respect; or
 
(8)           change any Tax elections, amend any Return relating to the
Company,  enter into any settlement or compromise with respect to any Tax
controversy, Tax claim, audit or assessment or any right to claim a Tax refund,
offset or other reduction in Tax liability of the Company, enter into any
closing agreement with respect to any Tax, or consent to any extension or waiver
of the limitations period applicable to any Tax claim or assessment.
 
(j)           Sellers shall not transfer any of the Membership Interests, create
or permit to be created any Lien on any of the Membership Interests or grant any
rights to any Person in respect of the Membership Interests, except the rights
granted to the Purchaser hereunder.
 
(k)           Notwithstanding anything expressed or implied herein to the
contrary, either or both of the Sellers may independently and separately elect,
exercisable by written notice to Purchaser at least three (3) Business Days
prior to the Closing Date, to sell its Membership Interests to Purchaser
indirectly through a sale (whether by merger, consolidation, sale, transfer,
reorganization, recapitalization or otherwise) of all issued and outstanding
equity interests of any entity (including such Seller) that owns such Membership
Interests (the “Parent”).  The terms of such sale shall be set forth in a
separate agreement between Purchaser and Parent, which agreement shall not be
deemed an amendment or modification of this Agreement, and which shall (1) not
require Purchaser to pay consideration greater than the allocable portion of
Purchase Price payable hereunder, (2) incur any liabilities other than as
provided herein, (3) provide representations, warranties and indemnities to
Purchaser with respect to Parent (including indemnification agreements from the
equity holders of Parent) on terms and subject to conditions and limitations
substantially similar to, and no broader than, those set forth herein (except
that Tax representations, Tax covenants and Tax indemnities set forth herein
shall be appropriately modified to reflect the modified structure of the
transaction) and (4) require that Parent divest all assets other than its
Membership Interests in the Company and fully satisfy all of its financial and
other obligations.  If one or both Sellers elects under this Section 4.2(k),
necessary and conforming modifications shall be made to the provisions of this
Agreement, including by way of example and not limitation, the tax covenants set
forth herein.
 
 
29

--------------------------------------------------------------------------------

 
 
(l)           Each Seller shall provide Purchaser with prompt written notice if
such Seller becomes aware of the breach of any representation, warranty or
covenant of Sellers that has rendered, or that would, in Sellers’ good faith
judgment, reasonably be expected to render impossible, the satisfaction of any
condition to the obligations of Purchaser set forth in Section 5.2.  No such
notification shall be deemed to modify any part of the Disclosure Schedule or to
limit or otherwise affect the liability, if any, of the Sellers resulting from
the matters referred to in such notice.
 
(m)           Notwithstanding anything expressed or implied herein to the
contrary, nothing in this Agreement shall require GHI to institute or prosecute
litigation against CBA or pay any consideration to CBA, and until the execution
of joinder hereto by CBA, nothing in this Agreement shall preclude or restrict
GHI from taking action required of it under Section 7.4 of the FSB Operating
Agreement, or otherwise negotiating, entering into or consummating a transaction
with CBA with respect to a sale of its Membership Interests to CBA in connection
therewith.
 
(n)           Sellers shall allow Purchaser to have the sole right to negotiate
with CBA concerning CBA’s interest in selling its Membership Interests as
described herein, and concerning its willingness to enter into a joinder
agreement relating hereto, and to determine the terms of any arrangements to be
entered into between Purchaser and CBA in connection therewith, subject to the
limitations of Section 4.3(e) below.  Except for actions expressly required
under Section 7.4 or any other provisions of the FSB Operating Agreement and
other actions reasonably required to carry out such provisions, except with the
prior written consent of Purchaser, GHI shall not communicate with CBA or any of
its representatives relating to any proposed transaction with GHI or any
Affiliate or other related party, or as to Purchaser’s proposed acquisition of
the Membership Interests of the Company.  If CBA shall submit any proposal to
GHI relating to the Company, or shall attempt to initiate any discussions with
CBA relating thereto, GHI shall promptly inform Purchaser and shall deliver to
Purchaser copies of any documents or other information provided to GHI or its
advisors or Affiliates or related parties by or on behalf of CBA, in each case,
to the extent GHI, its advisors and/or Affiliates are not prohibited from
providing such documents and information to Purchaser pursuant to that certain
confidentiality agreement dated on or about November 1, 2010 between the Company
and CBA or otherwise pursuant to the terms of the FSB Operating
Agreement.  Purchaser shall, in its sole discretion, decide the terms of any
agreement or arrangement it may enter into with CBA with respect to such
matters.
 
4.3           Purchaser’s Obligations.  Purchaser’s obligations are as follows:
 
(a)           Purchaser agrees to be bound by and comply with the terms and
provisions of the Confidentiality Agreement as if Purchaser was an original
party to such agreement.  The Confidentiality Agreement is hereby incorporated
into this Agreement by reference and made a part of this Agreement and shall
survive the execution of this Agreement notwithstanding the terms thereof.  If a
conflict arises between the provisions of this Agreement and the provisions of
the Confidentiality Agreement, the provisions of the Confidentiality Agreement
shall control.  The provisions of this Section 4.3 shall terminate upon (1) the
Closing or (2) if this Agreement is terminated pursuant to ARTICLE IX, the date
two (2) years after the termination of this Agreement.
 
 
30

--------------------------------------------------------------------------------

 
 
(b)           In the event that any Permit or Environmental Permit which is to
be assigned to Purchaser is not assignable and Purchaser needs such Permit or
Environmental Permit in order to operate the Business,  Purchaser shall use its
best efforts and make every good faith attempt (and the Company shall reasonable
cooperate with Purchaser) to obtain such Permit or Environmental Permit.
 
(c)           Purchaser shall, at its cost and expense, make all filings with,
and provide all notices to, governmental authorities as are necessary in
connection with the transactions contemplated by this Agreement, including,
without limitation, all filings with, and all notices to, the U.S. Alcohol and
Tobacco Tax and Trade Bureau and all similar state and local governmental
agencies.
 
(d)           Purchaser shall provide Sellers with prompt written notice if
Purchaser becomes aware of the breach of any representation, warranty or
covenant of Purchaser that has rendered, or that would, in Purchaser’s good
faith judgment, reasonably be expected to render impossible, the satisfaction of
any condition to the obligations of Sellers set forth in Section 5.1.
 
(e)           Without the prior written consent of GHI, Purchaser shall not (1)
purchase additional shares in CBA or (2) otherwise provide financing to CBA, the
proceeds of which in each case are intended to be used by CBA to exercise any
rights it may have under FSB Operating Agreement to acquire the Ownership
Percentage of GHI.
 
4.4           Joint Obligations.  The following shall apply with equal force to
each Seller, on the one hand, and Purchaser, on the other hand:
 
(a)           Except to the extent this Agreement specifically imposes a
different duty or standard on a party with respect to a particular action or
obligation, each party hereto shall use its reasonable efforts (exercised in
good faith) to take, or cause to be taken, all actions, and to do, or cause to
be done, all things necessary, proper or advisable to (1) cause the fulfillment
of all conditions to such party’s obligations to close the transaction
contemplated hereby and (2) consummate the transaction contemplated hereby as
soon as practicable; provided that the provisions of this paragraph shall not be
deemed to require any party to waive any material right, and shall not limit the
rights of Purchaser to enter into arrangements with CBA (so long as such
arrangements do not conflict with the terms hereof or the obligations of the
parties herein).
 
(b)           No party shall intentionally perform any act which, if performed,
or omit to perform any act which, if omitted to be performed, would prevent or
excuse the performance of this Agreement by any party hereto or which would
result in any representation or warranty herein contained of said party being
untrue in any material respect as if originally made on and as of the Closing
Date.
 
ARTICLE V
Conditions to Closing
 
5.1           Conditions to Sellers’ Obligations.  The obligation of Sellers to
consummate the transactions contemplated hereby is subject to the fulfillment of
each of the following conditions on or prior to the Closing Date:
 
(a)           The representations and warranties made by Purchaser shall be true
and correct in all material respects as if originally made on and as of the
Closing Date (or, if made as of a specific date in the text of such
representations and warranties, at and as of such date), except as affected by
the transactions contemplated by this Agreement and except for such failures of
representations or warranties to be true and correct (without regard to any
materiality or Material Adverse Effect qualifiers therein) which, individually
or in the aggregate, would not have a Material Adverse Effect.
 
 
31

--------------------------------------------------------------------------------

 
 
(b)           All obligations of Purchaser to be performed hereunder through,
and including on, the Closing Date (including all obligations which Purchaser
would be required to perform at the Closing if the transaction contemplated
hereby was consummated) shall have been performed in all material respects.
 
(c)           CBA shall have executed a joinder hereto (or shall be deemed to
have done so by a court order) or otherwise agreed to sell its Membership
Interests in the Company to Purchaser on terms materially similar to those set
forth herein or on such other terms as are satisfactory to Purchaser.
 
(d)           No lawsuit, proceeding or investigation shall have been commenced
by any governmental authority on any grounds to restrain, enjoin or hinder the
consummation of the transactions contemplated hereby.
 
5.2           Conditions to Purchaser’s Obligations.  The obligation of
Purchaser to consummate the transactions contemplated hereby is subject to the
fulfillment of each of the following conditions on or prior to the Closing Date:
 
(a)           The representations and warranties made by the Sellers shall be
true and correct in all material respects as if originally made on and as of the
Closing Date (or, if made as of a specific date in the text of such
representations and warranties, at and as of such date), except as affected by
the transactions contemplated by this Agreement and except for such failures of
representations or warranties to be true and correct (without regard to any
materiality or Material Adverse Effect qualifiers therein) which, individually
or in the aggregate, would not have a Material Adverse Effect; provided,
however, the representations and warranties made by the Sellers in Sections
3.3(c) (Power and Authority), 3.3(i) (Capitalization), 3.4(b) (Power and
Authority), 3.4(c) (Enforceability) and 3.4(g) (Ownership of Membership
Interests) shall be true and correct in all respects as if originally made on
and as of the Closing Date.
 
(b)           All obligations of Sellers to be performed hereunder through, and
including on, the Closing Date (including all obligations which Sellers would be
required to perform at the Closing if the transaction contemplated hereby was
consummated) shall have been performed in all material respects.
 
(c)           CBA shall have executed a joinder hereto (or shall be deemed to
have done so by a court order) or otherwise agreed to sell its Membership
Interests in the Company to Purchaser on terms materially similar to those set
forth herein or on such other terms as are satisfactory to Purchaser.
 
(d)           All of the Material Consents shall have been obtained.
 
(e)           During the period from the date of this Agreement to the Closing
Date, there shall not have occurred any event which has resulted in a Material
Adverse Effect.
 
(f)           The Illinois Liquor Control Commission shall not have issued a
written statement that it will not approve the change in ownership of the
Company which would result from the transactions contemplated hereby, or if
issued, such statement shall have been withdrawn.
 
(g)           No lawsuit, proceeding or investigation shall have been commenced
by any governmental authority on any grounds to restrain, enjoin or hinder the
consummation of the transactions contemplated hereby.
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE VI
Closing
 
6.1           Form of Documents.  At the Closing, the parties shall deliver the
documents, and shall perform the acts, which are set forth in this ARTICLE
VI.  All documents which Sellers shall deliver shall be in form and substance
reasonably satisfactory to Purchaser and Purchaser’s counsel.  All documents
which Purchaser shall deliver shall be in form and substance reasonably
satisfactory to Sellers and to counsel for each of the Sellers.
 
6.2           Purchaser’s Deliveries.  Subject to the fulfillment or waiver of
the conditions set forth in Section 5.2, Purchaser shall execute and/or deliver
to the Sellers each of the following:
 
(a)           the Estimated Closing Payment;
 
(b)           a certified copy of Purchaser’s governing documents issued by the
secretary of state of Purchaser’s state of organization;
 
(c)           a certificate of good standing of Purchaser, issued not earlier
than ten (10) days prior to the Closing Date by the secretary of state of
Purchaser’s state of organization;
 
(d)           a certificate of the secretary of Purchaser certifying as true and
correct the following:  (1) the incumbency and specimen signature (or facsimile
thereof) of each officer of Purchaser executing this Agreement and any other
document delivered hereunder on behalf of Purchaser; (2) a copy of Purchaser’s
by-laws or other governing documents; and (3) a copy of the resolutions of
Purchaser’s governing body authorizing the transactions contemplated by this
Agreement and the execution, delivery and performance of this Agreement and any
other documents delivered by Purchaser hereunder;
 
(e)           a closing certificate executed by an officer of Purchaser to the
effect that the conditions set forth in Sections 5.1(a) and 5.1(b) have been
satisfied, and that all documents to be executed and delivered by Purchaser at
the Closing have been executed by duly authorized persons;
 
(f)           the Escrow Agreement, duly executed on behalf of Purchaser;
 
(g)           amendments to the current employment agreements between the
Company and each of John Hall and Anthony Bowker, with compensation terms as set
forth in Exhibit B attached hereto, and otherwise in form and substance
reasonably satisfactory to the parties (each, an “Employment Agreement
Amendment” and collectively, the “Employment Agreement Amendments”), each
executed on behalf of the Company;
 
(h)           a consulting agreement between the Company and Greg Hall (or if
Purchaser shall so elect, between Purchaser and Greg Hall), in form and
substance satisfactory to the parties thereto, duly executed by the Company (the
“Consulting Agreement”);
 
(i)           a license agreement permitting certain Affiliates of GHI to use
certain intellectual property of the Company, in form and substance satisfactory
to GHI and Purchaser (the “License Agreement”), duly executed on behalf of the
Company; and
 
(j)           without limitation by specific enumeration of the foregoing, all
other documents reasonably required from Purchaser to consummate the
transactions contemplated hereby.
 
 
33

--------------------------------------------------------------------------------

 
 
6.3           Sellers’ Deliveries.  Subject to the fulfillment or waiver of the
conditions set forth in Section 5.1, the Sellers (as applicable) shall execute
or deliver to Purchaser each of the following:
 
(a)           certificates representing all outstanding Membership Interests of
the Company, duly endorsed in blank or with duly executed stock powers attached;
 
(b)           lost certificate affidavits for all Membership Interests for which
certificates cannot be obtained, all in form and substance satisfactory to the
Purchaser and its counsel;
 
(c)           physical possession of all records, tangible assets, licenses,
policies, Contracts, plans, leases or other instruments owned by or pertaining
to the Company;
 
(d)           the minute books and stock (or other applicable ownership
interest) records of the Company;
 
(e)           copies of the Material Consents;
 
(f)           the Escrow Agreement duly executed by the Seller’s Committee;
 
(g)           each of the Employment Agreement Amendments, duly executed by the
respective employees;
 
(h)           the Consulting Agreement, duly executed by Greg Hall;
 
(i)           the License Agreement Amendment, duly executed by GHI or its
applicable Affiliates;
 
(j)           a release, in form and substance reasonably satisfactory to
Purchaser, evidencing payment in full of the obligations of GHI under the Loan
and Security Agreement dated as of August 10, 2004 (as amended, modified or
supplemented) between GHI and MB Financial Bank, N.A. and release of the GHI
Guaranty, which release shall be obtained by, and shall be the responsibility
of, GHI;
 
(k)           confirmation, in form and substance reasonably satisfactory to the
parties, of the release of all Liens on the Membership Interests;
 
(l)           the written resignations effective as of the Closing Date of such
managers and officers of the Company as requested by Purchaser to resign;
 
(m)           a release executed by each Seller releasing Liens related to the
Business and claims against the Company and certain other related parties;
 
(n)           a certified copy of the Company’s articles of organization issued
by the Secretary of State of Illinois;
 
(o)           a certificate of good standing of the Company issued by the
Secretary of State of Illinois;
 
(p)           a closing certificate executed by each Seller to the effect that
the conditions set forth in Sections 5.2(a) and 5.2(b) have been satisfied, and
that all documents to be executed and delivered by Sellers at the Closing have
been executed by duly authorized persons;
 
(q)           a properly executed IRS Form W-9 from each Seller;
 
 
34

--------------------------------------------------------------------------------

 
 
(r)           an affidavit, as provided in Section 1445(b)(2) of the Code, from
each Seller stating under penalties of perjury that the Seller is not a foreign
person within the meaning of Section 1445(f)(3) of the Code; and
 
(s)           without limitation by specific enumeration of the foregoing, all
other documents reasonably required from Sellers to consummate the transactions
contemplated hereby.
 
ARTICLE VII
Post-Closing Agreements
 
7.1           Post-Closing Agreements.  From and after the Closing, the parties
shall have the respective rights and obligations which are set forth in the
remainder of this ARTICLE VII.
 
7.2           Inspection of Records.  Purchaser shall make the books and records
(including work papers in the possession of its accountants) with respect to the
Company available for inspection by the Sellers, or by their duly accredited
representatives, upon reasonable advance notice during normal business hours,
for a seven (7) year period after the Closing Date, to the extent reasonably
required by the Sellers for Tax purposes with respect to all transactions of the
Company occurring prior to and relating to the Closing.  As used in this
Section 7.2, the right of inspection includes the right to make extracts or
copies.  The representatives of Sellers inspecting such records shall be
reasonably satisfactory to the Purchaser.
 
7.3           Use of Trademarks.  Except as is otherwise permitted in a separate
written agreement between the Company and a Seller, Sellers shall not use and
shall not license or permit any third party to use, any name, slogan, logo or
trademark which is confusingly similar to any of the names or trademarks used in
connection with the Business of the Company, or take any action which would
reasonably be expected to violate or impair any rights of the Company or the
Purchaser to the Company Intellectual Property.
 
7.4           Third Party Claims.  The parties shall cooperate with each other
with respect to the defense of any Third Party Claims subsequent to the Closing
Date which are not subject to the indemnification provisions contained in
ARTICLE VIII, provided that the party requesting cooperation shall reimburse the
other party for the other party’s reasonable out-of-pocket costs and expenses of
furnishing such cooperation.
 
7.5           Agreement to Defend and Indemnify.  For seven (7) years after the
Closing Date, Purchaser shall cause the Company to provide officers’ and
directors’ liability insurance and to provide indemnification protection
(including with respect to contribution, advancement of expenses and the like)
to Indemnified Employees against any Indemnifiable Claim, whether asserted or
commenced prior to or after the Closing Date, to the full extent required by the
Company’s respective governing documents in effect as of the date hereof and/or
the Illinois Limited Liability Company Act.
 
7.6           Governmental Filings.  On and following the Closing Date,
Purchaser shall, at its cost and expense, make all filings with, and provide all
notices to, governmental authorities as are necessary to be made by the Company
or Purchaser in connection with the transactions contemplated by this Agreement,
including, without limitation, all filings with, and all notices to, the U.S.
Alcohol and Tobacco Tax and Trade Bureau and all similar state and local
governmental agencies.  Sellers shall provide all cooperation and assistance
reasonably requested by the Purchaser with respect to such matters.
 
 
35

--------------------------------------------------------------------------------

 
 
7.7           Tax Matters.
 
(a)           Preparation and Filing of Returns.  If one or both of the Sellers
elects to sell its Membership Interests in the manner set forth in Section
4.2(k), the Sellers shall prepare, or cause to be prepared, a good faith
estimate of the federal and state taxable income of the Company, as if the
current taxable year of the Company ended on the close of business on the
Closing Date, which good faith estimate shall be reviewed by and consented to by
Purchaser, such consent not to be unreasonably withheld, conditioned or
delayed.  Such good faith estimate of federal and state taxable income of the
Company shall serve as the basis for determining the amount of federal and state
taxable income allocable to each Seller for the period ending on the Closing
Date.  Sellers shall prepare and timely file or shall cause to be prepared and
timely filed all federal, state, local and foreign Returns in respect of the
Company, its assets, or its activities that (1) are required to be filed on or
before the Closing Date or (2) are required to be filed after the Closing Date
and which are with respect to Income Taxes for any tax period ending on or
before the Closing Date (a “Pre-Closing Period”).  Purchaser shall prepare or
cause to be prepared and shall file or cause to be filed all other Returns
required to be filed by the Company for any tax period ending on or before the
Closing Date and for any Straddle Period.  Any such Returns that include periods
ending on or before the Closing Date or that include the activities of the
Company prior to the Closing Date shall, insofar as they relate to the Company,
be on a basis consistent with the last previous such Returns filed in respect of
the Company, unless Sellers or the Purchaser, as the case may be, concludes that
there is no substantial authority for such position.  Any dispute regarding the
content of any Return filed pursuant to this Section 7.7 shall be resolved by
the Arbitrating Accountant substantially in the manner set forth in Section 2.5
hereof.  Without the prior written consent of both Sellers, neither Purchaser
nor the Company shall file any amended Returns or extend the statute of
limitations on assessment or collection of Tax for any periods for or in respect
of the Company with respect to which Purchaser is not obligated to prepare or
cause to be prepared the original such Returns pursuant to this Section 7.7(a).
 
(b)           Payment of Taxes.  The Sellers shall pay or cause to be paid on or
before the due date thereof all Taxes of the Company, to the extent such Taxes
exceed the amount accrued for such Taxes in the Closing Balance Sheet, due (1)
for all tax periods ending on or before the Closing Date and (2) for that
portion of any Straddle Period that ends on the Closing Date.  Purchaser or the
Company shall be responsible for all Taxes of the Company for (x) all tax
periods beginning after the Closing Date and (y) for that portion of any
Straddle Period that begins after the Closing Date.
 
(c)           Tax Sharing Agreements.  On the Closing Date, all Tax sharing
agreements and arrangements between (1) the Company, on the one side and (2)
Sellers or any of their Affiliates (other than the Company), on the other side,
shall be terminated and have no further effect for any taxable year or period
(whether a past, present or future year or period).
 
(d)           Transfer Taxes.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes and all conveyance fees, recording charges and
other fees and charges (including any penalties and interest) incurred by the
Company directly or indirectly in connection with consummation of the
transactions contemplated by this Agreement shall be paid 50% by Purchaser and
50% by Sellers when due, regardless of the party upon which such Taxes are
imposed.  The party upon which such Tax is imposed will, at its own expense,
file all necessary Returns and other documentation with respect to all such
Taxes, fees and charges, and if required by applicable Law, the other party will
join in the execution of any such Returns and other documentation.
 
(e)           Refunds.  Sellers shall be entitled to retain, or receive
immediate payment from Purchaser or any of its affiliates (including the
Company) of, any refund or credit with respect to Taxes (including, without
limitation, refunds and credits arising by reason of amended Returns filed by
the Sellers after the Closing Date or otherwise) with respect to any Tax period
ending on or before the Closing Date (including the portion of any Straddle
Period ending on the Closing Date) relating to the Company.  Purchaser and the
Company shall be entitled to retain, or receive immediate payment from Sellers
of, any refund or credit with respect to Taxes with respect to any taxable
period beginning after the Closing Date (including any portion of any Straddle
Period beginning after the Closing Date) relating to the Company. Purchaser and
Sellers shall equitably apportion any refund or credit with respect to Taxes
with respect to any taxable period that includes (but does not end on) the
Closing Date (a “Straddle Period”).
 
 
 
36

--------------------------------------------------------------------------------

 
 
(f)           Allocation of Taxes.
 
(1)           If neither of the Sellers elects to sell its Membership Interests
in the manner set forth in Section 4.2(k), the taxable year of the Company shall
end on the close of business on the Closing Date and the Company’s final Income
Tax Returns shall be prepared and filed in accordance with Section 7.7(a), and
with reference to the good faith estimates prepared pursuant to Section
7.7(a).  If one or both of the Sellers elects to sell its Membership Interests
in the manner set forth in Section 4.2(k), the allocation of the Company’s items
of income, gain, loss and deduction to such Seller for the period ending on the
Closing Date shall be determined under a closing-of-the-books method.  For the
avoidance of doubt, the parties agree that, to the extent such items are
properly deductible, all of the Company’s and the Sellers’ expenses incurred in
connection with the preparation, execution and consummation of this Agreement,
including attorneys’, accountants’ and other advisors’ fees and expenses payable
by the Company or the Sellers, will be allocable to the Pre-Closing Period and
deducted on the Returns prepared by the Sellers.
 
(2)           In the case of a Straddle Period, (A) the periodic Taxes of the
Company that are not based on income or receipts (e.g., property Taxes) for the
portion of any Straddle Period ending on the Closing Date (the “Pre-Closing
Straddle Period”) shall be computed based upon the ratio of the number of days
in the Pre-Closing Straddle Period to the number of days in the entire Tax
period, and (B) all other Taxes (e.g., excise Taxes) of the Company for the
Pre-Closing Straddle Period shall be computed as if such taxable period ended as
of the close of business on the Closing Date.
 
(g)           Tax Cooperation.  Each of Purchaser and the Sellers shall provide
the other party with such information and records, make such of its officers,
directors, employees and agents available and sign such Returns as may
reasonably be requested by such other party in connection with the preparation
of any Return or any audit or other proceeding that relates to the
Company.  Purchaser and Sellers agree to retain all books and records with
respect to Tax matters pertinent to the Company relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Purchaser or the Sellers, any
extensions thereof) of the respective taxable periods.
 
(h)           Tax Indemnification.
 
(1)           Subject to the provisions of Section 8.3, Sellers shall (severally
and not jointly, based on their respective Ownership Percentages) indemnify,
defend and hold each Purchaser Indemnitee harmless from and against (A) all
liability for Taxes of the Company but only to the extent such Taxes exceed the
amount accrued for such Taxes in the Closing Balance Sheet, for any taxable
period that ends on or before the Closing Date and the portion of any Straddle
Period ending on the Closing Date or as a result of the transactions
contemplated hereby, (B) all liability for any breach of Sellers’
representations and warranties contained in Section 3.3(m) and (C) all liability
(as a result of Treasury Regulation Section 1.1502-6 or otherwise) for Income
Taxes of the Company or any other person (other than the Company) which is or
has ever been affiliated with the Company, or with whom the Company joins or has
ever joined (or is or has ever been required to join) in filing any
consolidated, combined or unitary Return, prior to the Closing.  Notwithstanding
anything expressed or implied herein to the contrary, Sellers shall not be
responsible to indemnify, defend or hold harmless any Purchaser Indemnitee from
any liability for Taxes attributable to a Purchaser Tax Act, or any increase in
Taxes or loss of Tax benefits in any tax period that begins after the Closing
Date, including any portion of a Straddle Period that begins after the Closing
Date, resulting from the Purchaser’s direct or indirect ownership of the
Company.
 
 
37

--------------------------------------------------------------------------------

 
 
(2)           Purchaser shall, and shall cause the Company to, indemnify, defend
and hold each Seller Indemnitee harmless from and against all liability for
Taxes attributable to a Purchaser Tax Act.
 
(3)           Any indemnity payment required to be made pursuant to this Section
7.7 shall be paid within 30 days after the indemnified party makes written
demand upon the indemnifying party, but in no case earlier than five business
days prior to the date on which the relevant Taxes are required to be paid to
the relevant taxing authority (including estimated Tax payments).
 
(i)           Timing Adjustments.  If a final determination (which shall include
the execution of a Form 870-AD or successor form) results (1) in a timing
difference (e.g., an acceleration of income or delay of deductions) that would
increase a Seller’s liability for Taxes in a Pre-Closing Period but would
provide a Tax deduction or otherwise decrease Purchaser’s or the Company’s
liability for Taxes in the same or a subsequent Tax period or results (2) in a
timing difference (e.g., an acceleration of deductions or delay of income) that
would increase Purchaser’s liability for Taxes but would reduce the Company’s
income or otherwise decrease Sellers’ liability for Taxes in a Pre-Closing
Period, then the party (Purchaser or the Sellers’ Committee) which will obtain a
future Tax benefit (the “Benefitted Party”) shall promptly pay to the other an
amount equal to the foreign, federal, state and/or local Income Tax benefits
inuring to the Benefitted Party.  For purposes of this section, the amount of
any Income Tax benefits shall be computed on a present value basis using a
discount rate equal to the mid-term applicable federal rate in effect on the
date the final determination occurs and shall assume a Tax rate equal to the
maximum combined statutory federal and applicable state and local Income Tax
rate applicable to the Benefitted Party in the year in which the final
determination occurs.
 
(j)           Tax Contests.  Purchaser, the Company and each of their respective
Affiliates, on the one hand, and Sellers on the other, shall cooperate in
contesting any Tax Claim, which cooperation shall include the retention and
(upon request) the provision to the requesting party of records and information
which are reasonably relevant to such Tax Claim, and making employees available
on a mutually convenient basis to provide additional information or explanation
of any material provided hereunder or to testify at proceedings relating to such
Tax Claim.  Each party shall execute and deliver such powers of attorney and
other documents as are necessary to carry out the intent of Section 8.6 and this
Section 7.7(j).  All Tax Claims shall be subject to the third party claims
procedures set forth in Section 8.6.
 
7.8           Additional Capital Expenditures.  Purchaser shall provide at least
$1,000,000 to the Company to acquire additional brewing assets for installation
at the Company’s Chicago brewery as soon as practicable following the Closing.
 
 
38

--------------------------------------------------------------------------------

 
 
7.9           Further Assurances.  The parties shall execute such further
documents, and perform such further acts, as may be necessary to transfer and
convey all Membership Interests of the Company to Purchaser, on the terms herein
contained, and to otherwise comply with the terms of this Agreement and
consummate the transactions contemplated hereby.
   
ARTICLE VIII
Indemnification
 
8.1           General.  From and after the Closing, the parties shall indemnify
each other as provided in this ARTICLE VIII.
 
8.2           Sellers’ Indemnification Obligations.  Subject to the provisions
hereof and the limitations set forth herein, the Sellers shall (severally and
not jointly, on a pro rata basis in accordance with their respective Ownership
Percentages) indemnify, save and keep each Purchaser Indemnitee harmless against
and from all Damages sustained or incurred by any Purchaser Indemnitee, as a
result of, or arising out of, or by virtue of:
 
(a)           any inaccuracy in or breach of any representation and warranty
made by Sellers to Purchaser herein or in any closing document delivered to
Purchaser in connection herewith; and
 
(b)           the breach by any Seller of, or failure of any Seller to comply
with any of the covenants or obligations under this Agreement to be performed by
Sellers, including their obligations under this ARTICLE VIII (but excluding any
covenants or obligations of Sellers under ARTICLE IV).
 
8.3           Limitation on the Sellers’ Indemnification Obligations.  The
Sellers’ obligations pursuant to the provisions of Sections 7.7 and 8.2 are
subject to the following limitations:
 
(a)           The Purchaser Indemnitees shall not be entitled to recover under
Section 8.2 until the total amount which the Purchaser Indemnitees would recover
under Section 8.2, but for this Section 8.3(a), exceeds the Deductible, and then
the Purchaser Indemnitees shall be entitled to recover only for the excess over
the Deductible; provided, however, that (1) no Purchaser Indemnitee shall be
entitled to make a claim for indemnification, or to aggregate any Damages
against the Deductible, for any single claim involving Damages that do not
exceed $25,000; (2) for purposes of this paragraph, the amount of any claim
shall be determined without regard to any materiality or Material Adverse Effect
limitations set forth herein; (3) none of the foregoing limitations shall apply
to recovery under Section 8.2 for breaches of one or more of the Fundamental
Representations and Warranties or claims made under Section 7.7.
 
(b)           The Purchaser Indemnitees shall not be entitled to recover under
Sections 7.7 or 8.2 unless a claim has been asserted by written notice,
specifying the details of the alleged misrepresentation or breach of warranty or
covenant with reasonable particularity, the sections of this Agreement alleged
to have been breached, a good faith estimate of the Damages claimed, and all the
relevant facts, delivered to the Sellers on or prior to the applicable Survival
Date.
 
(c)           The Purchaser Indemnitees shall not be entitled to recover under
Section 8.2 to the extent the aggregate claims of the Purchaser Indemnitees
under Section 8.2 exceed the Indemnification Cap; provided, however, claims
under Section 8.2 for breaches of one or more of the Fundamental Representations
and Warranties shall not be subject to the Indemnification Cap but such claims,
together with any other claims recoverable by a Purchaser Indemnitee hereunder,
shall not exceed the aggregate Purchase Price received by Sellers pursuant to
the transactions contemplated hereunder.
 
 
39

--------------------------------------------------------------------------------

 
   
(d)           No Seller shall be liable for Damages with respect to the
representations and warranties contained in Section 3.4 to the extent that such
representations and warranties relate to another Seller, nor shall any Seller
have any liability for the failure of another Seller to perform any of the
obligations, covenants or agreements to be performed or complied with by such
other Seller, it being agreed and understood that all of such representations,
warranties, obligations, covenants and agreements are being made individually by
each Seller, and not jointly and severally by all Sellers.
 
(e)           The aggregate liability of any Seller for Damages with respect to
any indemnification claim of the Purchaser Indemnitees under Sections 7.7 and
8.2 shall not exceed such Seller’s Individual Portion, and the liability of any
Seller for Damages with respect to all indemnification claims of the Purchaser
Indemnitees hereunder shall not exceed such Seller’s Individual
Cap.  Notwithstanding the foregoing, a Seller shall, subject to Section 8.3(c),
be responsible for 100% of the Damages incurred by the Purchaser Indemnitee in
respect of a breach by such Seller of any of its representations and warranties
set forth in Section 3.4 or the covenants of such Seller set forth herein,
without regard to such Seller’s Individual Portion or Individual Cap; provided
that such claims shall not, together with all other claims for indemnification
against such Seller hereunder, exceed the portion of the Purchase Price received
by such Seller hereunder.
 
(f)           The Purchaser Indemnitees shall not be entitled to recover under
Sections 7.7 or 8.2:
 
(1)           with respect to consequential damages of any kind, indirect,
special, exemplary or punitive damages;
 
(2)           with respect to the failure to obtain any consent, or to satisfy
any conditions imposed incident to the giving of any consent, required in
connection with, or as a consequence of, the transactions contemplated by this
Agreement (provided that this limitation shall not prohibit Purchaser from
recovering against Sellers for any breach of a representation and warranty
provided herein);
 
(3)           to the extent the Damages are reimbursed or covered by insurance
(including title insurance) held by Purchaser or its Affiliates or the Company
or any indemnification agreement or the like to which Purchaser or the Company
is a beneficiary (it being understood that Purchaser will seek full recovery
under all such insurance policies and indemnification agreements to the same
extent as it would if such Damages were not subject to indemnification under
this Agreement; upon making any payment to a Purchaser Indemnitee for any
indemnification claim under this Agreement, and if Purchaser receives full
indemnity, the Sellers shall be subrogated, to the extent of such payment, to
any rights which the Purchaser Indemnitees may have against any other parties
(whether under insurance policies, indemnification agreements or otherwise) with
respect to the subject matter underlying such indemnification claim, and the
Purchaser Indemnitees shall cooperate with Sellers in the pursuit of such rights
and shall promptly turn over to Sellers any payments (up to the amount of the
indemnification payment made by Sellers) received in respect of such rights);
 
(4)           to the extent the claim for indemnification is based upon
circumstances which resulted in a reduction of the Purchase Price pursuant to
ARTICLE II hereof;
 
(5)           for any Damages to the extent reflected in the Closing Balance
Sheet; or
 
(6)           without limiting the generality of anything contained in ARTICLE
VIII hereof, with respect to any claim by, or liability to, any employee
employed by the Company arising as the result of the termination of such
employee’s employment with the Company after the Closing Date, or any action by
Purchaser or the Company subsequent to the Closing Date.
 
 
40

--------------------------------------------------------------------------------

 
 
(g)           The amount of any recovery by the Purchaser Indemnitees pursuant
to Sections 7.7 or 8.2 shall be net of any Tax benefit actually recognized by
reason of a Tax deduction, increase in tax basis, credit, and/or deductions
(“Tax Benefit”) by the Purchaser Indemnitees with respect to the items giving
rise to such claim for indemnification.  For purposes of this Section 8.3(g),
(1) if the Income Tax Benefits occur in any year or years subsequent to the year
in which the claim arose, the amount of any Income Tax Benefits shall be
computed on a present value basis using a discount rate equal to the mid-term
applicable federal rate in effect on the date of the claim for indemnity and (2)
the amount of Income Tax Benefits shall assume a Tax rate equal to the maximum
combined statutory federal and applicable state and local income Tax rate
applicable to Purchaser for the year in which the claim arose and any subsequent
year in which tax benefits occur.  Such Tax Benefits shall be reduced by the
effect of any increase in income and/or loss of Tax deduction or credit actually
recognized by the Purchaser Indemnitees on account of the receipt of such
indemnity payment, taking into account (x) such detriments on a present value
basis using a discount rate equal to the mid-term applicable federal rate in
effect on the date of the claim for indemnity and (y) the ability of the
Purchaser Indemnitees to reduce actual Tax payable by them in the year the lost
deduction or credit.
 
(h)           The Purchaser Indemnitees shall not be entitled to recover under
Sections 7.7 or 8.2(a) with respect to a breach of Section 3.3(m) to the extent
the Tax matter for which a claim has been asserted is reflected in the Working
Capital calculation.
 
(i)           Any indemnity payment made pursuant to this Agreement will be
treated as an adjustment to the Purchase Price for Tax purposes.
 
8.4           Purchaser’s Indemnification Covenants.  Purchaser shall indemnify,
save and keep each Seller Indemnitee harmless against and from all Damages
sustained or incurred by any Seller Indemnitee, as a result of or arising out of
or by virtue of:
 
(a)           any inaccuracy in or breach of any representation and warranty
made by Purchaser to Sellers herein or in any closing document delivered to
Sellers in connection herewith; or
 
(b)           any breach by Purchaser of, or failure by Purchaser to comply
with, any of the covenants or obligations under this Agreement to be performed
by Purchaser (including without limitation its obligations under this ARTICLE
VIII).
 
8.5           Cooperation.  Subject to the provisions of Sections 8.6 and 8.7,
the Indemnifying Party shall have the right, at its own expense, to participate
in the defense of any Third Party Claim, and if such right is exercised, the
parties shall cooperate in the investigation and defense of said Third Party
Claim.
 
8.6           Third Party Claims.
 
(a)           General Provisions.  Except as otherwise provided in­ Section 8.7,
the procedures set forth in this Section 8.6 shall apply with respect to Third
Party Claims.  Following the receipt of notice of a Third Party Claim, the party
receiving the notice of the Third Party Claim shall notify the other party of
its existence setting forth with reasonable specificity the facts and
circumstances of which such party has received notice, and if the party giving
such notice is an Indemnified Party, specifying the basis hereunder upon which
the Indemnified Party’s claim for indemnification is asserted.  The Indemnified
Party may, upon reasonable notice, tender the defense of a Third Party Claim to
the Indemnifying Party.  If
 
 
41

--------------------------------------------------------------------------------

 
 
(1)           the defense of a Third Party Claim is so tendered and within
thirty (30) days thereafter such tender is accepted by the Indemnifying Party,
or
 
(2)           within thirty (30) days after the date on which written notice of
a Third Party Claim has been given pursuant to this Section 8.6, the
Indemnifying Party shall acknowledge its indemnification obligations (including
its obligations to pay Damages with respect thereto) as provided in this ARTICLE
VIII in writing to the Indemnified Party and accept the defense thereof;
 
then, except as herein provided, the Indemnified Party shall not, and the
Indemnifying Party shall, have the right to contest, defend, litigate or settle
such Third Party Claim.  The Indemnified Party shall have the right to be
represented by counsel at its own expense in any such contest, defense,
litigation or settlement conducted by the Indemnifying Party, provided that the
Indemnified Party shall be entitled to reimbursement therefor if the
Indemnifying Party shall lose its right to contest, defend, litigate and settle
the Third Party Claim as herein provided.  The Indemnifying Party shall lose its
right to contest, defend, litigate and settle the Third Party Claim if it shall
fail to diligently contest the Third Party Claim.  So long as the Indemnifying
Party has not lost its right and/or obligation to contest, defend, litigate and
settle as herein provided, the Indemnifying Party shall have the exclusive right
to contest, defend and litigate the Third Party Claim, but the Indemnifying
Party shall not, except as provided in Section 8.6(b), without the prior written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld) settle the Third Party Claim if such settlement includes any
non-monetary obligation of the Indemnified Party.  All expenses (including
without limitation attorneys’ fees) incurred by the Indemnifying Party in
connection with the foregoing shall be paid by the Indemnifying Party.  No
failure by an Indemnifying Party to acknowledge in writing its indemnification
obligations under this ARTICLE VIII shall relieve it of such obligations to the
extent they exist.  If an Indemnified Party is entitled to indemnification
against a Third Party Claim, and the Indemnifying Party fails to accept a tender
of, or assume, the defense of a Third Party Claim pursuant to this Section 8.6,
or if, in accordance with the foregoing, the Indemnifying Party shall lose its
right to contest, defend, litigate and settle such a Third Party Claim, the
Indemnified Party shall have the right, without prejudice to its right of
indemnification hereunder, in its discretion exercised in good faith and upon
the advice of counsel, to contest, defend and litigate such Third Party Claim,
but, except as provided in Section 8.6(b), the Indemnified Party shall not
settle the Third Party Claim without the prior written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld).  If,
pursuant to this Section 8.6, the Indemnified Party so contests, defends,
litigates or settles a Third Party Claim for which it is entitled to
indemnification hereunder, the Indemnified Party shall be reimbursed by the
Indemnifying Party for the reasonable attorneys’ fees and other expenses of
contesting, defending, litigating and/or settling the Third Party Claim which
are incurred from time to time, forthwith following the presentation to the
Indemnifying Party of itemized bills for said attorneys’ fees and other
expenses.
 
(b)           Additional Provisions For Tax Claims.
 
(1)           Notwithstanding anything herein to the contrary, so long as the
Sellers have not lost their right and/or obligation to contest, defend, litigate
and settle a Tax Claim as provided in paragraph (a) above, the Sellers shall not
have the obligation to obtain the consent of the Purchaser (and the Purchaser
shall not have any consent rights) to the settlement of the Tax Claim; provided,
however, the Sellers shall have the obligation to obtain the consent of the
Purchaser to any such settlement if and to the extent that the resolution of the
Tax Claim materially affects the Purchaser’s Tax liabilities or indemnification
obligations hereunder for any taxable period that begins after the Closing Date
(but only with respect to the items that impact the Purchaser).
 
 
42

--------------------------------------------------------------------------------

 
 
(2)           Notwithstanding anything herein to the contrary, the Sellers’
Committee and Purchaser shall jointly control and participate in all proceedings
taken in connection with any Tax Claim relating to Taxes of the Company for any
Straddle Period.  Neither the Sellers nor Purchaser shall settle any such Tax
Claim without the prior written consent of the other, which consent will not be
unreasonably withheld, delayed or conditioned.
 
(3)           If a Tax Claim with respect to Taxes for any taxable period
beginning after the Closing Date could increase the Sellers’ liability for Taxes
in a Pre-Closing Period, the Sellers’ Committee shall have the same right to
participate in the conduct of such proceedings as an Indemnified Party would
have in the proceedings described in Section 8.6(a).  Before taking any action
with respect to the conduct of such Tax Claim (including, but not limited to,
the submission of any protest, petitions or responses to information document
requests), the Purchaser shall first consult with the Sellers’ Committee in good
faith about such action.  The Purchaser shall not settle any such Tax Claim
without the prior written consent of the Sellers’ Committee, which consent shall
not be unreasonably withheld, delayed or conditioned.
 
8.7           Environmental Indemnities.  With respect to any Environmental
Indemnification Claim:
 
(a)           Purchaser shall, with respect to each potential or actual
Environmental Indemnification Claim, give written notice to the Sellers’
Committee (setting forth in reasonable detail the basis for such an
Environmental Indemnification Claim) promptly following Purchaser’s knowledge of
the occurrence of any event or the existence of any condition or alleged state
of facts in respect thereof;
 
(b)           Purchaser shall promptly deliver to the Sellers’ Committee copies
of all material final reports, studies, investigations, surveys, test data,
assessments, cost estimates and all other material information and documentation
available to it relating to or supporting such potential or actual Environmental
Indemnification Claim;
 
(c)           Purchaser shall permit representatives of the Sellers’ Committee
(including advisors and consultants) to visit, from time to time, and inspect,
from time to time, any of the properties and operations, if any, to which a
potential or actual Environmental Indemnification Claim relates, and to enter on
such properties for the purpose of conducting such tests, inspections, or other
investigations, all as the Sellers’ Committee may reasonably desire with respect
to such potential or actual Environmental Indemnification Claim, all during
normal business hours and at Sellers’ expense;
 
(d)           Purchaser shall provide advance written notice to the Sellers’
Committee prior to undertaking, arranging to undertake or permitting any
environmental test, inspection or investigation of any Owned Real Estate or
Leased Real Estate or retaining any consultant relating to a potential or actual
Environmental Indemnification Claim;
 
(e)           Purchaser shall not give notice to any governmental authority of
any event or of the existence of any condition or alleged state of facts that
may give rise to a potential or actual Environmental Indemnification Claim
without the prior notification to the Sellers’ Committee; if Purchaser (or any
representative or advisor thereof) shall have any discussion or other
communication with, to, or from any governmental authority relating to such
potential or actual Environmental Indemnification Claim, Purchaser shall provide
reasonable prior written notice to the Sellers’ Committee;
 
(f)           Purchaser shall cause to be furnished to the Sellers’ Committee
drafts of any and all proposed remediation or corrective action plans with
respect to any potential or actual Environmental Indemnification Claims not less
than twenty (20) Business Days prior to the date on which such plans are
submitted to any applicable governmental authorities or otherwise implemented,
and Purchaser shall use reasonable commercial efforts to adopt any changes or
modifications to such plans as may be proposed by the Sellers’ Committee or its
representatives which will not adversely affect the use of the Owned Real Estate
or the operation of the Business in a manner consistent with its current
operations;
 
 
43

--------------------------------------------------------------------------------

 
 
(g)           Purchaser shall use its commercially reasonable efforts to manage
the Owned Real Estate in accordance with its standard practices, and not with
intention of seeking indemnification claims or maximizing indemnification rights
hereunder; and
 
(h)           Purchaser agrees to use its best efforts to minimize remediation
costs with respect to Environmental Indemnity Claims, and, in deciding among
various alternative courses of remedial action, due consideration shall be given
to minimization of costs.  In no event shall Purchaser be entitled to indemnity
for any remediation that exceeds applicable clean-up levels established by or
under Environmental Laws as in effect as of the Closing Date that are consistent
with the current use of the Owned Real Estate.  Purchaser shall allow the
following institutional controls to be placed on the Owned Real Estate:
commercial and industrial use deed restrictions, deed restrictions prohibiting
the use of groundwater and engineered barriers; unless such controls or barriers
are reasonably expected to materially and adversely interfere with the continued
use of the Owned Real Estate in substantially the same manner as it is used on
the Closing Date.
 
8.8           Use of Escrow Amount.  Any Damages to be paid by Sellers to or on
behalf of a Purchaser Indemnitee in accordance with this ARTICLE VIII shall
first be paid from the Escrow Amount, pursuant to the Escrow Agreement.  Any
such Damages over and above the Escrow Amount shall be paid by the Sellers, pro
rata based on their respective Individual Portions.  On the six (6) month
anniversary of the Closing Date, one-third of the Escrow Amount (less any
amounts paid to any Purchaser Indemnitee and less the amounts required to
satisfy any claims then pending) shall be distributed to the Sellers’ Committee,
on the twelve (12) month anniversary of the Closing Date, one-third of the
Escrow Amount (less any amounts paid to any Purchaser Indemnitee and less the
amounts required to satisfy any claims then pending) shall be distributed to the
Sellers’ Committee, and on the eighteen month (18) anniversary of the Closing
Date, any funds remaining in the Escrow Account shall be distributed to the
Sellers’ Committee (less the amounts required to satisfy any claims then
pending), in each case, subject to any applicable restrictions in the Escrow
Agreement.  Unless otherwise determined by Purchaser, the Escrow Amount shall
not be applied to the payment of any amounts due to Seller in respect of the
Working Capital Adjustment.
 
8.9           Indemnification Exclusive Remedy.  Except as provided in Sections
9.4(c) and 9.5 and except in the case of actual fraud, indemnification pursuant
to the provisions of Section 7.7(h) and this ARTICLE VIII shall be the sole and
exclusive remedy of the parties with respect to any matters arising under or
relating to this Agreement, any closing document executed and delivered pursuant
to the provisions hereof and the transactions contemplated hereby.  Without
limiting the generality of the preceding sentence, (1) no legal action sounding
in contribution, tort or strict liability may be maintained by any party hereto
(or a Purchaser Indemnitee or Seller Indemnitee not a party hereto) against any
other party hereto with respect to any matter that is the subject of Section
7.7(h) or this ARTICLE VIII, (2) Purchaser, for itself and the other Purchaser
Indemnitees, hereby waives any and all statutory rights of contribution or
indemnification that any of them might otherwise be entitled to under any
federal, state or local Law, including legal action pursuant to CERCLA or any
analogous state or local Law, regulation or ordinance or any similar rules of
Law embodied in the common law and (3) the only action which may be asserted by
any Purchaser Indemnitee under this Agreement, including, without limitation,
with respect to any Environmental Claim, shall be a contract action to enforce,
or to recover Damages pursuant to, Section 7.7(h) or this ARTICLE VIII.
 
 
44

--------------------------------------------------------------------------------

 
 
ARTICLE IX
Termination
 
9.1           General.  The parties shall have the rights and remedies with
respect to the termination and/or enforcement of this Agreement which are set
forth in this ARTICLE IX.
 
9.2           Right to Terminate.  Anything to the contrary herein
notwithstanding, this Agreement and the transactions contemplated hereby may be
terminated at any time prior to the Closing:
 
(a)           by the mutual written consent of Purchaser and the Sellers’
Committee;
 
(b)           by GHI or Purchaser upon consummation of a transaction involving
the direct or indirect sale by GHI of its Membership Interests to CBA pursuant
to an exercise by CBA to purchase such Membership Interests under Section 7.4.1
of the FSB Operating Agreement (or otherwise);
 
(c)           by GHI or Purchaser if the conditions set forth in Sections
5.1(c), 5.2(c) or 5.2(f) shall not have been satisfied on or before the
Termination Date; or
 
(d)           by prompt notice given in accordance with Section 11.3, by
Purchaser or the Sellers’ Committee if the Closing shall not have occurred at or
before 11:59 p.m. (Chicago time) on June 15, 2011 (the “Termination Date”);
provided, however, that the right to terminate this Agreement under this
Section 9.2(d) shall not be available to any party whose failure to fulfill any
of its obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or prior to the aforesaid date; provided,
that any termination based on a failure to satisfy any of the conditions set
forth in Sections 5.1(c), 5.2(c) or 5.2(f) may only be effected under Section
9.2(c) above.
 
9.3           Certain Effects of Termination.  In the event of the termination
of this Agreement as provided in Section 9.2:  (a) each party, if so requested
by the other party or parties, will promptly return or destroy (at the option of
the disclosing party) every document furnished to it by the other party (or the
Company, division, associate or Affiliate of such other party) in connection
with the transactions contemplated hereby, whether so obtained before or after
the execution of this Agreement, and any copies thereof (except for copies of
documents publicly available and, in the case of Purchaser, documents received
in its capacity as a shareholder of CBA or by its representatives in their
capacity as directors of CBA) which may have been made, and will use reasonable
efforts to cause its representatives and any representatives of financial
institutions and investors and others to whom such documents were furnished
promptly to return such documents and any copies thereof any of them may have
made; and (b) the receiving party shall certify in writing to the disclosing
party such return or destruction, as the case may be, within fifteen (15) days
of the disclosing party’s request; and (c) the Confidentiality Agreement shall
remain in effect.  This Section 9.3 shall survive any termination of this
Agreement.
 
9.4           Remedies.  Notwithstanding any termination right granted in
Section 9.2, in the event of the non-fulfillment of any condition to a party’s
closing obligations, in the alternative, such party may elect to do one of the
following:
 
(a)           proceed to close despite the non-fulfillment of any closing
condition, it being understood that consummation of the Closing shall be deemed
a waiver of a breach of any representation or warranty and of such party’s
rights and remedies with respect thereto to the extent that Sellers shall have
provided written notice of such breach to Purchaser (specifying the details of
the breach with reasonable particularity) and the Closing shall nonetheless
occur;
 
 
45

--------------------------------------------------------------------------------

 
 
(b)           decline to close, terminate this Agreement as provided in
Section 9.2, and thereafter seek damages to the extent permitted in Section 9.5;
or
 
(c)           seek specific performance by the other party hereto of such other
party’s obligations hereunder which it has failed to perform so that Closing may
proceed (it being acknowledged and agreed that the non-breaching party would be
damaged irreparably, the remedies available at law to the non-breaching party
would be inadequate, and the performance of such other party’s obligations under
this Agreement may be specifically enforced).
 
9.5           Right to Damages.
 
(a)           If this Agreement is terminated pursuant to Section 9.2, neither
party hereto shall have any claim for monetary damages against the other, except
(1) if the circumstances giving rise to such termination were caused by the
other party’s willful failure to comply with a material covenant set forth
herein, in which event termination pursuant to Section 9.2 shall not be deemed
or construed as limiting or denying any legal or equitable right or remedy of
such party, and such party shall also be entitled to recover its costs and
expenses which are incurred in pursuing its rights and remedies (including
reasonable attorneys’ fees) and (2) as provided in Section 9.5(b) below.
 
(b)           If (1) this Agreement is terminated by GHI or Purchaser pursuant
to Section 9.2(c) and (2) GHI shall not have transferred its Membership
Interests (directly or indirectly) to CBA or its Affiliates and shall not have
otherwise agreed in writing to enter into such a transaction, then Purchaser
shall pay to GHI a termination fee of One Million Five Hundred Thousand Dollars
($1,500,000), which shall be paid (by wire transfer of immediately available
funds to an account designated by GHI) within ten (10) days following such
termination (the date on which such payment is due, the “Payment Date”);
provided that if GHI shall enter into any transaction described above in this
Section 9.5(b) or agree in writing to enter into any such transaction within 180
days after the Payment Date, then, so long as such payment was paid to GHI in
full in accordance with terms hereof, GHI shall return the full amount of such
payment to Purchaser (by wire transfer of immediately available funds to an
account designated by Purchaser) within ten (10) days following the date of the
consummation of such transaction with CBA or its Affiliates.  GHI and Purchaser
acknowledge and agree that the agreement to pay the amounts described in this
Section 9.5(b) is an integral part of the transactions contemplated by this
Agreement, and that without such agreement, GHI would not have entered into this
Agreement.
 
ARTICLE X
Sellers’ Committee
 
10.1           Appointment of Sellers’ Committee.  Each Seller party hereto
shall have the right to designate one (1) individual to serve on the Sellers’
Committee.  Each Seller hereby irrevocably constitutes and appoints the
individuals identified on Schedule 10.1 hereto as the Sellers’ Committee.  This
power is irrevocable and coupled with an interest, and shall not be affected by
the death, incapacity, illness, dissolution or other inability to act of any of
the Sellers.
 
10.2           Authority.  Each of the Sellers hereby irrevocably grants the
Sellers’ Committee full power and authority:
 
(a)           to execute and deliver, on behalf of such Seller, and to accept
delivery of, on behalf of such Seller, such documents as may be deemed by the
Sellers’ Committee, in their sole discretion, to be appropriate to consummate
this Agreement;
 
 
46

--------------------------------------------------------------------------------

 
 
(b)           to deliver on behalf of such Seller, certificates representing the
Membership Interests to be sold by such Seller at the Closing;
 
(c)           to acknowledge receipt at the Closing of the Purchase Price for
each Membership Interest sold by such Seller at the Closing, as payment in full
for such Membership Interests, to designate the manner of payment of such
Purchase Price, and to certify, on behalf of such Seller, as to the accuracy of
the representations and warranties of such Seller under, or pursuant to the
terms of, this Agreement;
 
(d)           to (1) dispute or refrain from disputing, on behalf of such
Seller, any claim made by Purchaser under this Agreement; (2) negotiate and
compromise, on behalf of such Seller, any dispute that may arise under, and to
exercise or refrain from exercising any remedies available under, this
Agreement; and (3) execute, on behalf of such Seller, any settlement agreement,
release or other document with respect to such dispute or remedy;
 
(e)           to waive, on behalf of such Seller, any closing condition
contained in ARTICLE V of this Agreement and to give or agree to, on behalf of
such Seller, any and all consents, waivers, amendments or modifications, deemed
by the Sellers’ Committee, in their sole discretion, to be necessary or
appropriate, under this Agreement, and, in each case, to execute and deliver any
documents that may be necessary or appropriate in connection therewith;
 
(f)           to enforce, on behalf of such Seller, any claim against Purchaser
arising under this Agreement;
 
(g)           to engage attorneys, accountants and agents at the expense of
Sellers;
 
(h)           to retain a portion of the Purchase Price as a fund for the
payment of expenses payable by Sellers pursuant to the provisions hereof,
adjustments to the Purchase Price, and potential claims for indemnification by
Purchaser, and to invest such retained portion for the benefit of Sellers;
 
(i)           to amend this Agreement (other than this ARTICLE X) or any of the
instruments to be delivered to Purchaser by such Seller pursuant to this
Agreement; and
 
(j)           to give such instructions and to take such action or refrain from
taking such action, on behalf of such Seller, as the Sellers’ Committee deems,
in their sole discretion, necessary or appropriate to carry out the provisions
of this Agreement and any agreements or other documents contemplated herein, the
authority for which may be relied upon by Purchaser without further inquiry.
 
Notwithstanding anything expressed or implied herein to the contrary, the
Sellers’ Committee is not authorized or permitted to act on behalf of a Seller
hereunder with respect to any matter pursuant to which this Agreement grants
rights to a particular Seller by name or if the context indicates that one
particular Seller or each Seller individually has the right or obligation to
take such action.
 
10.3           Reliance.  Each Seller hereby agrees that:
 
(a)           in all matters in which action by the Sellers’ Committee is
required or permitted, the Sellers’ Committee (by joint consent of the members
of the Sellers’ Committee, or in the event of a dispute or disagreement between
the members of the Sellers’ Committee, then by the consent of the member(s) of
the Sellers’ Committee designated by the Seller(s) holding a majority of the
Ownership Percentages held by all Sellers) is authorized to act on behalf of
such Seller, and Purchaser shall be entitled to rely on any and all action taken
by the Sellers’ Committee under this Agreement without any liability to, or
obligation to inquire of, any of the Sellers, notwithstanding any knowledge on
the part of Purchaser of any such dispute or disagreement;
 
 
47

--------------------------------------------------------------------------------

 
 
(b)           any notice to the Sellers’ Committee must be given to both members
of the Sellers’ Committee in the manner provided in Section 11.3, and such
notice shall be deemed to be notice to all the Sellers for the purposes of this
Agreement;
 
(c)           the power and authority of the Sellers’ Committee, as described in
this Agreement, shall continue in force until all rights and obligations of the
Sellers under this Agreement shall have terminated, expired or been fully
performed;
 
(d)           each Seller shall have the right, exercisable from time to time
upon written notice delivered to the Sellers’ Committee and Purchaser: (1) to
remove the member the Sellers’ Committee designated by such Seller, with or
without cause; and (2) to appoint an individual to fill a vacancy caused by the
death, resignation or removal of the member of the Sellers’ Committee designated
by such Seller.
 
10.4           Actions by the Sellers.  Each Seller agrees that, notwithstanding
the foregoing, at the request of Purchaser, such Seller shall take all actions
necessary or appropriate to consummate the transactions contemplated hereby
individually on such Seller’s own behalf, and delivery of any other documents
required of the Sellers pursuant to the terms hereof.
 
10.5           Indemnification of Purchaser and Its Affiliates.  The Sellers,
jointly and severally, shall indemnify the Purchaser Indemnitees against, and
agree to hold the Purchaser Indemnitees harmless from, any and all Damages
incurred or suffered by any Purchaser Indemnitee arising out of, with respect to
or incident to the operation of, or any breach of any covenant or agreement
pursuant to, this ARTICLE X or the designation, appointment and actions of the
Sellers’ Committee pursuant to the provisions hereof, including without
limitation, with respect to (a) actions taken by the Sellers’ Committee or any
member thereof; and (b) reliance by any Purchaser Indemnitee on, and actions
taken by any Purchaser Indemnitee in response to or in reliance on, the
instructions of, notice given by or any other action taken by the Sellers’
Committee.
 
10.6           Indemnification of Sellers’ Committee.  Each Seller shall
severally indemnify each member of the Sellers’ Committee against any Damages
(except such Damages as result from such member’s gross negligence or willful
misconduct) that such member may suffer or incur in connection with any action
or omission of such member as a member of the Sellers’ Committee.  Each Seller
shall bear its pro-rata portion of such Damages.  No member of the Sellers’
Committee shall be liable to any Seller with respect to any action or omission
taken or omitted to be taken by the Sellers’ Committee pursuant to this ARTICLE
X, except for such member’s gross negligence or willful misconduct.
 
ARTICLE XI
Miscellaneous
 
11.1           Broker’s Fees.  Neither Purchaser nor the Company shall be
responsible for payment of broker’s commissions, finder’s fees, investment
banker’s fees or similar payments due to brokers or investment bankers retained
by or on behalf of the Company or any Seller with respect to the transactions
contemplated herein.
 
11.2           Publicity.  Except as otherwise required by Law (including,
without limitation, disclosures which the Purchaser determines, in good faith,
are required or advisable under Regulation 13D of the Securities Exchange Act of
1934) or applicable stock exchange rules, press releases and other publicity
concerning this transaction shall be made only with the prior agreement of the
Sellers’ Committee and Purchaser (and in any event, the parties shall use all
reasonable efforts to consult and agree with each other with respect to the
content of any such required press release or other publicity).  Except as
otherwise required by Law or applicable stock exchange rules, no such press
releases or other publicity shall state the Purchase Price.
 
 
48

--------------------------------------------------------------------------------

 
 
11.3           Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given: (a) on the day of service if served personally on the party to whom
notice is to be given; (b) on the day of transmission if sent via email during
regular business hours on a Business Day, and if not, then on the following
Business Day; or (c) on the day of delivery (if a Business Day, and if not a
Business Day, on the next Business Day) if sent by Federal Express or similar
overnight courier or United States mail.  All notices shall be addressed as
follows (or as set forth on a party’s signature page or joinder to this
Agreement):
   
If to GHI or the Sellers’ Committee:


Goose Holdings, Inc.
1800 W. Fulton St.
Chicago, Illinois 60612
Attention:  John R. Hall
Email: johnrhall@gooseisland.com
 



     with a copy to:
 
 
Greenberg Traurig, LLP

 
77 W. Wacker Drive, Suite 3100

 
Chicago, Illinois  60601

 
Attention:  Chad D. Striker

Email: strikerc@gtlaw.com
 
If to Purchaser:


Anheuser-Busch, Incorporated
One Busch Place
St. Louis, Missouri 63118
Attention: Michael Taylor, VP M&A
Email: michael.r.taylor@anheuser-busch.com
 
with copies to:
 
Anheuser-Busch, Incorporated
One Busch Place
St. Louis, Missouri 63118
Attention: Gary Rutledge, General Counsel
Email: gary.rutledge@anheuser-busch.com


and


Bryan Cave LLP
One Metropolitan Square
211 North Broadway, Suite 3600
St. Louis, Missouri  63102
Attention:  Denis P. McCusker
Email: dpmccusker@bryancave.com


Any party may change its address for the purpose of this Section 11.3 by giving
the other party written notice of its new address in the manner set forth above.
 
 
49

--------------------------------------------------------------------------------

 
 
 
11.4           Expenses.  Except as otherwise expressly set forth herein or in
other written agreements between any of the parties hereto, each party hereto
shall bear all fees and expenses incurred by such party in connection with,
relating to or arising out of the negotiation, preparation, execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby, including financial advisors’, attorneys’, accountants’ and
other professional fees and expenses; provided, that the Company shall not be
responsible for payment of any such obligations of either Seller.
 
11.5           Entire Agreement.  This Agreement, the instruments to be
delivered by the parties pursuant to the provisions hereof, and the
Confidentiality Agreement constitute the entire agreement between the parties
and shall be binding upon and inure to the benefit of the parties hereto and
their respective legal representatives, successors and permitted assigns.  Upon
execution of this Agreement, each Seller hereby irrevocably approves and
consents to the terms and conditions of this Agreement and the transactions
contemplated hereby, and waives and releases all rights of first refusal and
other rights to acquire or restrict the transfer of, and all Liens and rights to
impose Liens on, the Membership Interests, capital stock or other securities
held or issued by another Seller, and all rights to object to, restrict,
prohibit or delay in any manner whatsoever any of the transactions contemplated
by this Agreement and/or any of the terms and conditions hereof.  Each Exhibit,
schedule and the Disclosure Schedule, shall be considered incorporated into this
Agreement.
 
11.6           Non-Waiver.  The failure in any one or more instances of a party
to insist upon performance of any of the terms, covenants or conditions of this
Agreement, to exercise any right or privilege in this Agreement conferred, or
the waiver by said party of any breach of any of the terms, covenants or
conditions of this Agreement, shall not be construed as a subsequent waiver of
any such terms, covenants, conditions, rights or privileges, but the same shall
continue and remain in full force and effect as if no such forbearance or waiver
had occurred.  Except as provided in Section 9.4(a), no waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party.
 
11.7           Counterparts.  This Agreement may be executed in multiple
counterparts and joinders, each of which shall be deemed an original and all of
which together shall constitute one instrument.  This Agreement may be executed
through the exchange of facsimile or pdf e-mail signature pages, which shall
have the same legal effect as original signatures.
 
11.8           Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, and, for purposes of such
jurisdiction, such provision or portion thereof shall be struck from the
remainder of this Agreement, which shall remain in full force and effect.  This
Agreement shall be reformed, construed and enforced in such jurisdiction so as
to best give effect to the intent of the parties under this Agreement.
 
11.9           Applicable Law.  This Agreement shall be governed and controlled
as to validity, enforcement, interpretation, construction, effect and in all
other respects by the internal Laws of the State of Illinois applicable to
contracts made in that state, without giving effect to any choice of law or
conflict of law provision or rule that would cause the application of the Laws
of any jurisdiction other than the State of Illinois.
 
 
50

--------------------------------------------------------------------------------

 
 
11.10        Binding Effect; Benefit.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto, and their successors and permitted
assigns.  Nothing in this Agreement, express or implied, shall confer on any
Person other than the parties hereto, and their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement, including third party beneficiary rights, except that
the Indemnified Employees shall be third party beneficiaries of Section 7.5 and
the Sellers’ Committee shall be a third party beneficiary of this Agreement.
   
11.11        Assignability.  This Agreement shall not be assignable by any
Seller without the prior written consent of Purchaser, or by Purchaser without
the prior written consent of the Sellers’ Committee.
 
11.12        Rule of Construction.  The parties acknowledge and agree that each
has negotiated and reviewed the terms of this Agreement, assisted by such legal
and tax counsel as they desired, and has contributed to its revisions.  The
parties further agree that the rule of construction that any ambiguities are
resolved against the drafting party will be subordinated to the principle that
the terms and provisions of this Agreement will be construed fairly as to all
parties and not in favor of or against any party. The terms “including”,
“includes”, “include” and words of like import shall be construed broadly as if
followed by the words “without limitation” or “but not limited to.”  The terms
“herein”, “hereunder”, “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found.  The term
“pending” shall mean pending (but shall not be construed as referring to any
action, suit or proceeding against the Company that has been filed but not yet
served on the Company), and “threatened” means threatened (and shall be
construed as referring, without limitation, to any action, suit or proceeding
against the Company that has been filed but not yet served on the Company).
 
11.13        Governmental Reporting.  Anything to the contrary in this Agreement
notwithstanding, nothing in this Agreement shall be construed to mean that a
party hereto or other Person must make or file, or cooperate in the making or
filing of, any return or report to any governmental authority in any manner that
such Person or such party reasonably believes or reasonably is advised is not in
accordance with Law.
 
11.14        WAIVER OF TRIAL BY JURY.  EACH OF THE PARTIES HERETO WAIVES THE
RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LAWSUIT, ACTION OR PROCEEDING
SEEKING ENFORCEMENT OF SUCH PARTY’S RIGHTS UNDER THIS AGREEMENT
 
11.15        Consent to Jurisdiction; Agent for Service of Process.  This
Agreement has been executed and delivered in and shall be deemed to have been
made in Illinois.  The parties each agree to the exclusive jurisdiction of any
state or Federal court within the city of Chicago, Illinois, with respect to all
actions, suits and proceedings to enforce the arbitration requirements of, and
any arbitration decision issued pursuant to Section 11.16, and any claim or
cause of action arising under or relating to this Agreement not subject to the
arbitration provisions of Section 11.16, and waives personal service of any and
all process upon it, and consents that all services of process be made by
registered or certified mail, return receipt requested, directed to it at its
address as set forth in Section 11.3, and service so made shall be deemed to be
completed when received.  The parties each waive any objection based on forum
non conveniens and waive any objection to venue of any action instituted
hereunder.  Nothing in this paragraph shall affect the right of the parties to
serve legal process in any other manner permitted by Law.  Each of the Sellers
hereby irrevocably appoints the members of the Sellers’ Committee as the agent
for such Sellers to receive service of legal process in respect of any action,
suit or proceeding referred to herein, and agrees that service of process on
such members shall be deemed adequate service of legal process on such Seller.
 
 
51

--------------------------------------------------------------------------------

 
 
11.16        Dispute Resolution.  Except for the resolution of disputes under
ARTICLE II, the following shall constitute the exclusive procedures and remedies
for all disputes arising out of or relating to this Agreement.
 
(a)           The parties shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement promptly by negotiation between
executives who have authority to settle the controversy.  Purchaser or the
Sellers’ Committee may give the other written notice of any dispute not resolved
in the normal course of business.  Within thirty (30) days after delivery of
such notice, the receiving party shall submit to the other a written
response.  The notice and the response shall include (1) a statement of each
party’s position, (2) a summary of arguments supporting that position, and (3)
the name, title, and contact information of the executive who will represent
that party.  Within thirty (30) days after delivery of the disputing party’s
notice, the executives of both parties shall meet at a mutually agreeable time
and place in Chicago, Illinois, and thereafter in Chicago, Illinois as often as
they reasonably deem necessary to attempt to resolve the dispute.  All
reasonable requests for information made by one party to the other shall be
honored.  All negotiations pursuant to this Section 11.16 are confidential and
shall be treated as compromise and settlement negotiations for purposes of the
applicable rules of evidence.  If the dispute cannot be settled through
negotiation within thirty (30) days of the initial meeting of the executives
provided for above, dispute shall be submitted to binding arbitration pursuant
to this Section 11.16, unless otherwise agreed upon between the parties.
 
(b)           Any dispute arising out of or relating to this Agreement that has
not been resolved pursuant to Section 11.16(a) shall be resolved by binding
arbitration in Chicago, Illinois before a single arbitrator based in Chicago,
Illinois.  The arbitration shall be administered by JAMS pursuant to its
Comprehensive Arbitration Rules & Procedures.  The arbitration shall be governed
by the Federal Arbitration Act, 9 U.S.C. §§ 1-16.   The arbitrator shall be
mutually agreed between the parties  or  if the parties do not agree,  selected
pursuant to the JAMS Comprehensive Arbitration Rules & Procedures.. The
arbitrator is not empowered to award damages in excess of compensatory damages
and attorney’s fees (and specifically shall not award consequential, indirect,
special, exemplary or punitive damages), and shall be empowered to award
specific performance, injunctions or other equitable remedies.  Notwithstanding
the foregoing, the arbitrator is empowered to award the termination fee
described in Section 9.5(b).   The arbitrator shall have no authority to relieve
the parties of their agreement hereunder to arbitrate or otherwise to amend or
disregard any provision of this Agreement, including the provisions in this
Section 11.16.  The award of the arbitrator shall be the sole and exclusive
remedy of the parties and shall be enforceable in any court of competent
jurisdiction.
 
(c)           Unless the parties otherwise agree or the arbitrator determines it
would be impracticable, a hearing before the arbitrator so appointed shall be
held within ninety (90) days after the appointment of the arbitrator.  The
arbitrator shall render an award no later than thirty (30) days after the close
of the hearing.  Disputes about arbitration procedure shall be resolved by the
arbitrator.  Discovery shall be limited to the mutual exchange of information by
the parties unless otherwise ordered by the arbitrator.  The claimant shall
submit to JAMS and serve on the other party a notice of its claim and remedies
sought within fourteen (14) days after the appointment of the
arbitrator.  Within fourteen (14) days of service of the notice of claim, the
respondent must submit to JAMS and serve on the claimant its response, any
affirmative defenses, or counterclaims it may have.  Within ten (10) days of
service of a counterclaim, the claimant must submit to JAMS and serve on the
respondent its response to such counterclaim and any affirmative defenses.  The
parties shall complete an initial exchange of all documents, including copies of
documents in their possession or control on which they may rely in support of
their positions (and all other documents relevant to the matter) and individuals
they may call as witnesses at the hearing within twenty-one (21) days after all
pleadings have been received.  Depositions shall be limited to three (3) per
party and not be longer than five (5) hours unless otherwise ordered by the
arbitrator or stipulated by the parties.  The arbitrator shall be authorized to
grant interim relief, including to prevent the destruction of goods or documents
involved in the dispute.
 
 
 
52

--------------------------------------------------------------------------------

 
 
(d)           The statute of limitations of the State of Illinois applicable to
the commencement of actions shall apply to the commencement of an arbitration
hereunder, except that no defenses shall be available based upon the passage of
time during any negotiation called for by Section 11.16(a).
 
11.17        Amendments.  This Agreement shall not be modified or amended except
pursuant to an instrument in writing executed and delivered on behalf of each of
the parties hereto.
 
11.18        Headings.  The headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.
 
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
53

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Equity Purchase Agreement as
of the date first above written.
 

 
PURCHASER:
      ANHEUSER-BUSCH, INCORPORATED      
 
By:
/s/ David T. West   Name:  David T. West   Title: Senior Director, Global
Mergers and Acquisitions

 

 
GHI:
      GOOSE HOLDINGS, INC.      
 
By:
/s/ John Hall   Name:  John Hall   Title: President

                                               
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


SELLERS AND MEMBERSHIP INTERESTS


Name of Seller
Membership Interest
Sharing Ratio
Number of Units
Ownership Percentage
Goose Holdings, Inc.
58%
580 Units
58%
Craft Brewers Alliance, Inc.
42%
420 Units
42%
Total
100%
1000 Units
100%



 

--------------------------------------------------------------------------------